Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 1 of 106

Exhibit List
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 2 of 106

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT DESCRIPTION
1 Certified NFA Registration Records
2 Certified Nevada Secretary of State Records for Circle Society, Corp.
3 Superior Court of the State of California, County of Los Angeles Court Records
4 Information & Documents Produced by the Murrin Law Firm
5 Information & Documents Produced by Preston Sterling Kerr
6 Information & Documents Produced by David L. Kagel
7 David Saffron Coinbase Virtual Currency Account Records
8 David Saffron Uphold Virtual Currency Account Records
9 David Saffron Gemini Virtual Currency Account Records
10 David Saffron KuCoin Virtual Currency Account Records
11 Preston Sterling Kerr Coinbase Virtual Currency Account Records
12 Omnicron, Circle Society, & BinBot Pro Website Records
13 Transcript of Participant 7 Testimony Under Oath
14 Transcript of David L. Kagel Testimony Under Oath
15 Transcript of Preston Sterling Kerr Testimony Under Oath
16 Materials Produced by Participant 1
17 Materials Produced by Participant 3
18 Materials Produced by Participant 4
19 Materials Produced by Participant 5
20 Materials Produced by Participant 7
21 Materials Produced by Participant 8
22 Materials Produced by Participant 13
23 Materials Produced by Participant 14
24 Declaration of Participant 5
25 Declaration of Participant 13
26 Declaration of Participant 14
27 Materials Produced by Participant .

 

 

 
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 3 of 106

Exhibit 1 - Certified NFA Registration Records
 

 

Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 4 of 106

CERTIFICATION

With respect to: Circle Society, Corp.

1. I, Sandra A. Jung, am employed by National Futures Association ("NFA") as
Registration Manager. I also have served as Deputy Record Custodian since
May 6, 1996. NFA is a futures association registered with the U.S. Commodity
Futures Trading Commission ("CFTC") under Section 17 of the Commodity
Exchange Act ("Act"). 7 U.S.C. § 21 (2006).

2. Under Sections 4f, 4k, 4n, 8a and 19 of the Act, the CFTC is authorized to collect
and maintain registration records for each category of registration under the Act.
7 U.S.C. §§ 6f, 6k, 6n, 12a and 23 (2006). Under Sections 8a(10) and 170 of the
Act, 7 U.S.C. §§ 12a(10) and 210 (2006), the CFTC has delegated to NFA the
responsibility and authority to process and act as custodian of the official CFTC
registration records for all categories of registration under the Act.

3. Pursuant to the CFTC's delegation of responsibility and authority, NFA receives,
processes, stores and records all official CFTC registration records in the normal,
ordinary and regular course of NFA's business. NFA has adopted Registration
Rules, which the CFTC has reviewed and approved, governing access to and
certification of the official CFTC registration records.

4, As Deputy Record Custodian, I am responsible for NFA's receipt, processing,
storage and recording of all official CFTC registration records. As such, I am
familiar with these records and the system that NFA uses to maintain these
records.

5. In accordance with Rules 803(6), 803(7), and 902(11) of the Federal Rules of
Evidence, CFTC registration records: (1) are regularly kept for persons and
entities registered with the CFTC; (2) are made at or near the time by, or from
information transmitted by, a person with knowledge of those records; (3) are
kept in the course of a regularly conducted business activity; and (4) are made as
a regular practice in the course of regularly conducted business activity.

300 S. Riverside Plaza, Suite 1800 | Chicago, IL 60606 | 312-781-1300 | www.nfa.futures.org

SDKD-NFA-0000000002_0004

 
 

Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 5 of 106

6. Under my supervision, I have caused to be conducted a review of these official
CFTC records from July 1982 to the present, which disclosed the following
information:

There is no record of a registration, an application for
registration, or an exemption from registration in any capacity
for Circle Society, Corp.

I declare under penalty of perjury under the laws of the United States that the
foregoing is true and correct.

Date: August 12, 2019 ZL
“Deputy Record Custgdidn

National Futures Association
300 South Riverside Plaza
Suite 1800

Chicago, Illinois 60606

 

SDKD-NFA-0000000002_0005

 
 

 

Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 6 of 106

CERTIFICATION
With respect to: David Gilbert

1. I, Sandra A. Jung, am employed by National Futures Association ("NFA") as
Registration Manager. I also have served as Deputy Record Custodian since
May 6, 1996. NFA is a futures association registered with the U.S. Commodity
Futures Trading Commission ("CFTC") under Section 17 of the Commodity
Exchange Act ("Act"). 7 U.S.C. § 21 (2006).

2. Under Sections 4f, 4k, 4n, 8a and 19 of the Act, the CFTC is authorized to collect
and maintain registration records for each category of registration under the Act.
7 U.S.C. §§ 6f, 6k, 6n, 12a and 23 (2006). Under Sections 8a(10) and 170 of the
Act, 7 U.S.C. §§ 12a(10) and 210 (2006), the CFTC has delegated to NFA the
responsibility and authority to process and act as custodian of the official CFTC
registration records for all categories of registration under the Act.

3. Pursuant to the CFTC's delegation of responsibility and authority, NFA receives,
processes, stores and records all official CFTC registration records in the normal,
ordinary and regular course of NFA's business. NFA has adopted Registration
Rules, which the CFTC has reviewed and approved, governing access to and
certification of the official CFTC registration records.

4, As Deputy Record Custodian, I am responsible for NFA's receipt, processing,
storage and recording of all official CFTC registration records. As such, I am
familiar with these records and the system that NFA uses to maintain these
records.

5. In accordance with Rules 803(6), 803(7), and 902(11) of the Federal Rules of
Evidence, CFTC registration records: (1) are regularly kept for persons and
entities registered with the CFTC; (2) are made at or near the time by, or from
information transmitted by, a person with knowledge of those records; (3) are
kept in the course of a regularly conducted business activity; and (4) are made as
a regular practice in the course of regularly conducted business activity.

300 S. Riverside Plaza, Suite 1800 | Chicago, IL 60606 | 312-781-1300 | www.nfa.futures.org

SDKD-NFA-0000000002 0006

 
 

 

Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 7 of 106

6. Under my supervision, I have caused to be conducted a review of these official

CFTC records from July 1982 to the present, which disclosed the following
information:

There is no record of a registration, an application for
registration, or an exemption from registration in any capacity
for David Gilbert with the name and social security number as
provided.

I declare under penalty of perjury under the laws of the United States that the
foregoing is true and correct.

  
     

Date: August 12, 2019 Ld.

eputy Record Custedtan7

   

National Futures Association
300 South Riverside Plaza
Suite 1800

Chicago, Illinois 60606

SDKD-NFA-0000000002_0007

 
 

Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 8 of 106

CERTIFICATION
With respect to: David Gilbert Saffron

1. I, Sandra A. Jung, am employed by National Futures Association ("NFA") as
Registration Manager. I also have served as Deputy Record Custodian since
May 6, 1996. NFA is a futures association registered with the U.S. Commodity
Futures Trading Commission ("CFTC") under Section 17 of the Commodity
Exchange Act ("Act"). 7 U.S.C. § 21 (2006).

2. Under Sections 4f, 4k, 4n, 8a and 19 of the Act, the CFTC is authorized to collect
and maintain registration records for each category of registration under the Act.
7 U.S.C. §§ 6f, 6k, 6n, 12a and 23 (2006). Under Sections 8a(10) and 170 of the
Act, 7 U.S.C. §§ 12a(10) and 210 (2006), the CFTC has delegated to NFA the
responsibility and authority to process and act as custodian of the official CFTC
registration records for all categories of registration under the Act.

3. Pursuant to the CFTC's delegation of responsibility and authority, NFA receives,
processes, stores and records all official CFTC registration records in the normal,
ordinary and regular course of NFA's business. NFA has adopted Registration
Rules, which the CFTC has reviewed and approved, governing access to and
certification of the official CFTC registration records.

4, As Deputy Record Custodian, I am responsible for NFA's receipt, processing,
storage and recording of all official CFTC registration records. As such, I am
familiar with these records and the system that NFA uses to maintain these
records.

5. In accordance with Rules 803(6), 803(7), and 902(11) of the Federal Rules of
Evidence, CFTC registration records: (1) are regularly kept for persons and
entities registered with the CFTC; (2) are made at or near the time by, or from
information transmitted by, a person with knowledge of those records; (3) are
kept in the course of a regularly conducted business activity; and (4) are made as
a regular practice in the course of regularly conducted business activity.

300 S. Riverside Plaza, Suite 1800 | Chicago, IL 60606 | 312-781-1300 | www.nfa.futures.org

 

 

SDKD-NFA-0000000002_0016
 

Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 9 of 106

6. Under my supervision, I have caused to be conducted a review of these official

CFTC records from July 1982 to the present, which disclosed the following
information:

There is no record of a registration, an application for
registration, or an exemption from registration in any capacity
for David Gilbert Saffron with the name and social security
number as provided.

I declare under penalty of perjury under the laws of the United States that the
foregoing is true and correct.

ye
C.

Date: August 12, 2019 L.
Deputy Record Custodi

National Futures Association
300 South Riverside Plaza
Suite 1800

Chicago, Illinois 60606

SDKD-NFA-0000000002_0017

 
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 10 of 106

Exhibit 2 - Certified Nevada Sec. of State Records for Circle
Society, Corp.
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 11 of 106

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE OF NEVADA
BARBARA K. CEGAVSKE Commercial Recordings & Notary Division
Secretary of State 202N. Carson Street
y Carson City, NV 89701
Telephone (775) 684-5708
Fax (775) 684-7138
KIMBERLEY PERONDI North Las Vegas City Hall
Deputy Secretary for OFFICE OF THE 22. 70 has iM caer eae NTS onute #00
Commercial Recordings SECRETARY OF STATE Telephone (702) 486-2880)
Fax (702) 486-2888
Chrystal Gonnella Work Order #: W2019082600135
1155 21st St NW August 26, 2019
Washington, DC 20581 Receipt Version: |
Special Handling Instructions: Submitter ID: 55060
Charges
Description Filing Number Filing Date/Time Filing Status | Qty| Price | Amount
Business Entity Filed Documents | 20190123722 8/26/2019 7:35:24 AM_ | Approved 1 $34.00} $34.00
Total $34.00
Payments
Type Description Payment Status Amount
Credit Card 5668301 1263267874030 Success $34.00
Total $34.00
Credit Balance: $0.00
Chrystal Gonnella
1155 21st St NW
Washington, DC 20581

SDKD-NSS-0000000001_0001
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 12 of 106

 

 

STATE OF NEVADA
BARBARA K. CEGAVSKE Commercial Recordings Division
s, 262 N. Carson Street
ecretary of State Carson City, NV 89701
Telephone (775) 684-3708
Fax (775) 684-7138
KIMBERLEY PERONDI North Las Vegas City Hall
Deputy Secretary for OFFICE OF THE Nort as Voges NY 89030
Commercial Recordings SECRETARY OF STATE Telephone (702) 486-2880
Fax (702) 486-2888
Certified Copy
08/29/2019 08:13:31 AM
Work Order Number: W2019082600135 - 61721
Reference Number: 20190123722
Through Date: 08/29/2019 08:13:31 AM
Corporate Name: CIRCLE SOCIETY, CORP.

The undersigned filing officer hereby certifies that the attached copies are true and exact
copies of all requested statements and related subsequent documentation filed with the
Secretary of State’s Office, Commercial Recordings Division listed on the attached report.

Number ipti umber of
20180394381-29 itial List - 09/06/2018 l

 

20180394380-18 icles of ion - 09/06/2018 ]

Respectfully, :

Bak Cae

BARBARA K. CEGAVSKE
Nevada Secretary of State

 

Certificate Number: B20190829183038
You may verify this certificate
online at hitp://www.nvses.gov

SDKD-NSS-0000000001_0002
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 13 of 106
(PROFIT) INITIAL/ANNUAL LIST OF OFFICERS, DIRECTORS AND STATE BUSINESS

 

 

 

 

 

 

 

 

LICENSE APPLICATION OF: ENTITY NUMBER
‘CIRCLE SOCIETY, CORP. : | B0419242018-7
NAME OF CORPORATION
FORTHE PLING PERIODOF SEP, 2018 = to | SEP, 2019 An i Hi lll ll tl ul
USE BLACK INK ONLY - DO NOT HIGHLIGHT “100103”
“YOU ILE T . ume.gqov™ er

YOU MAY FILE THIS FORM ONLINE AT www.nvsiiverflume.gov™ FACETS SRS oF ome
[.] Returm one file stamped copy. {if filing not accompanied by order instructions, file PSone R Liana 20180394381-29

stamped copy will be sent to regislered agent) Barbara K. Ceeavske Filing Date and Time
Vy a SK "

IMPORTANT: Read instructions before completing and returning this form. Secretary of Sate 09/06/2018 11:34 AM
1, Print or type names and addresses, either residence or business, for all officers and directors. A State af Nevada Entiiy Nenber

President, Seoretary, Treasurer, or equivalent of and all Directors must be named. There musl be at £0419242018-7

least one director. An Officer must sign ine form. FORM WILL BE RETURNED If UNSIGNED.

 

 

 

 

2. H there are additional officers, aliach a list of them to tha form.

3. Hleturn the completed form with the filing fea. Annual list fee ip based up) the currant total -
authorized stock as explained in the Annual List Pee Schethte For Prof Corporations. A $75.00
penalty must be added for failure to fle this form by the deadline. An annual list ceseived more than
80 days before ts due dale shali be deemed an amended list for the previous year.

4, State cusinass license fee is $500.00/$200.00 for Professional Corporations filed pursuart to NAS Chapter 89. Effective 2/1/2010, $100.00 must he added ior failure fo Be
form by deadiine.

5, Make your check payabie fo tha Secratary of Stale.

tl requested abova, one fle stamped copy will be returned at no additianal charge. To reneive a certified copy, enclose an additional £20.00 per certification.
A copy fee of $2.08 per page is required for each additional copy generated when ordering 2 or more file stamped or certified copies. Appropriate instructions must
actamipany your order.

7. Return the compiated farm io: Secretary of State, 202 North Carson Strest, Carson City, Nevada 89701-4201, (775} 684-5708.

8. Farm must be in the possesion of the Secretary of Siale on or betore ihe last day of the month in whieh it ig due, (Postmark date is nol accepted as receipt dafe.) Forms
received atler due date wil bs returned for additional fees and penaities. Failure to include annual lial and business fioense fees will result in rejection of filing.

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pleunvanies to NRS Chapter 7%, this entity is exempt from the business license fee. Exemption code: C—] NRS 76.020 Exemption Codes
NOTE: Hf claiming an exemption, a notarized Declaration of Eligibility form must be atteched. Failure to 601 - Governmental Entity

attach the Declaration of Eligibility form will result in rejection, which could result in late tees. 006 - NAS 6808.020 Insurance Co.
[_} this corporation is @ publicly traded corporation. The Central Index Key number is:

("} tris publicly tracted corporation is not required to have a Central index Key number.

NAME TITLES

DAVID SAFFRON PRESIDENT (or couivacent or)

ADDRESS cry STATE ZIP CODE

NAME TRLEG)

DAVID SAFFRON SECRETARY (or EQuiva.ent oF)

ADDRESS ciTy aw | aiP SODE

'2450 ST ROSE PKWY STE 120 : HENDERSON | ONV | 89074

NAME TRUER

_DAVID SAFFRON _ TREASURER (or equivatent oF)

ADDRESS ee ce, OT cts aq STATE | ZIP CODE

2450 ST ROSE PKWY STE 120 _ HENDERSON | NV | g9074

NAME se TITLES}

DAVID SAFFRON DIRECTOR

ADDRESS cry _ STATE Zi cone
2480 ST ROSE PKWY STE 120 _ HENDERSON NV 39074

 

 

 

 

None of tee officers or directors identified in the fist of officers has been Identified with the traudulent intent of concealing the identity of any person or persons
exercising the power or authority of an officer or director in furtherance of any unlawful conduct,

Seategeiy © felony to feneecnahy oF cae ta arty ot bariury, that the information contained herein ts correct and acknowledge that pursuant to NRS 239.330, tis
a category C felony to knowingly offer any false or farged instrument for Bing in the Office of the Secretary of State

 

 

. Tite Bain

X aviv SAFFRON PRESIDENT | 9/6/2018 11:34:34 AM |
Signature of Officer or
Other Authorized Signature "Porm 100168” Revised: 1-17"

SDKD-NSS-0000000001 0003
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed ee TCA LH

  

 

 

 

 

 

BARBARA K. CEGAVSKE *O40L05*
Secretary of State
202 North Carson Streat
Carson City, Nevada 89701-4201
(775) 684-5708
Website: www.nvsos.gov
Filed in the office of |Docwacnt Nember
é 20180394380-18
Barbara K. Cegavske {i808 Date and Time
Articles of Incorporation Secretary of State 09/06/2018 11:34 AM
P T Ti APT State of Nevada eality Number
(PURSUANT TO NRS CHAPTER 78) £0419242018-7

 

 

 

 

 

 

USE BLACK INK ONLY - BO NOT HIGHLIGHT

{Phis document was flied eleckronically.}

ABOVE SPACE IS FOR OFFICE USE ONLY

 

 

 

 

 

 

 

 

 

 

 

 

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Name of CIRCLE SOCIETY, CORP.
Corporation:
9. R egi st e red seu , “ i seven teseeeeneeee .
Agent for Service Commercial Registered Agent: . STERLING KERR
of Proasess: «check = fy Noncommercial R ‘
egistered Agent Office or Position with Entity
only one box) Cl tname and address below) OF C] (name and address below)
‘Name of Noncommercial Registered Agent OR Name of Titie of Office or Other Position with Entity
| | Nevada
Street Address Gay
4
Mailing Address (if different from street address} City
3. Authorized Number of Number of
Stock: (number of umber 0 shares
shares corporation is i Pat Value pn without =~
authorized to issua) par value per share: $1 par value: |
4, Names and 1) [DAVID SAFFRON
Addresses of the _ Name
Board oeftrus .| 245@ ST ROSE PKWY STE 120 HENDERSON | _NV g9074
jeach Director/Trustee Street Address City Siate Zip Code
must be a natural person | 2) :
alleast 13 years of age; Name :
attach additional page if if bi iy i
more than two H u
directorsArustees} Street Address City State Zip Cade
5. Purpose: (optional; | The purpose of the corporation shall be: 6. Benefit Corporation:
required only if Beneft [ANY LEGAL PURPOSE {see instructions}
Corporation status i : C7 Yes
selecied) ages .
. ( declare, to the best of my knowledge under penalty of perjury, that the Information eontained herein Is correct and acknowledge
7. Name, Address | that pursuant to NRS 239.330, it is a category C felony to knowingly offer any falee of forged Instrument for fifing in the Office of
and Signature of _ | the Secretary of State.
Incorporator: (attach | Davin SAFFRON XX avin sarrron
additional if more ‘ .
than one incrporator Name Incorpor ator Signature oy
'245@ ST ROSE PKWY STE 120 : HENDERSON NV 189074
Address City State Zig Code
8. Certificate of { hereby accept appointment as Registered Agent for the above named Entity.
Acceptance of
Aectetered Agont: XP stem.ins nee 9/6/2018
Authorized Signature of Registered Agent or On Behalf of Registered Agent Entity Date
This form must be accompanied by appropriate fees. ary ot State NAS 78 Ailes

SDKD-NSS-0000000001_ 0004
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 15 of 106

Exhibit 3 - Superior Court of the State of California, County of
Los Angeles Court Records
Electronically FILED by silgiacanat Cattottiia Qoibrty BiLosléhgaled nl0A04/408 O4:88 POSheL Carken |EXebNS GRCUibRik of Cala By th fednibs Debaty Clerk

1 |! BevERLY Hits Law Corp., PC
» || Sagar Parikh, Esq. (SBN 282655)
433 N. Camden Drive, 6" Floor
3 |j Beverly Hills, CA 90210
Telephone: (310) 887-1338

4 ||Facsimile: (310) 982-2603
5 Email: SP@BeverlyHillsLawCorp.com
6 || Attorneys for Plaintiffs
7 SUPERIOR COURT OF THE STATE OF CALIFORNIA
8 COUNTY OF LOS ANGELES
9
JASON CARAMANIS, an individual; YA- Case No.: BC723555
10 || YA HOLDINGS, LLC, a Delaware Limited
ul Liability Company; GAVIN DICKSON, an FIRST AMENDED COMPLAINT FOR:
individual,
e 1. CONVERSION
Plaintiffs, 2. UNJUST ENRICHMENT ;
13 3. NEGLIGENT MISREPRESENTATION
Y, 4. FRAUD
14 5. BREACH OF WRITTEN CONTRACT
5 DAVID SAFFRON ALSO KNOWN AS 6. BREACH OF WRITTEN CONTRACT
15 || DAVID GILBERT ALSO KNOWN AS 7. BREACH OF THE COVENANT OF

16 || DAVID GILBERT SAFFRON, an GOOD FAITH AND FAIR DEALING

individual; GENE HOUSTON, an CONSPIRACY TO COMMIT FRAUD
17 || individual; CIRCLE SOCIETY, CORP., a

Nevada corporation; Omnicron Trust, a
18 |] business entity form unknown; and DOES 1

*

 

 

 

19 through 20, inclusive,
20 Defendants
a1 COME NOW, Plaintiffs JASON CARAMANIS (“Caramanis”), YA-YA HOLDINGS,
22 LLC (“Ya-Ya”), and GAVIN DICKSON (“Dickson”) (collectively, “Plaintiffs”) and hereby
23 submit their First Amended Complaint (“FAC”) and allege as follows:
24 GENERAL ALLEGATIONS
25 1. Caramanis is now, and at all times relevant herein has been, an individual residing in
26 the County of Los Angeles, State of California.
a7 2. Ya-Ya is a Delaware Limited Liability Company, controlled by Caramanis.
28 3. Dickson is now, and at all times relevant herein has been, an individual residing in
-l-
FIRST AMENDED COMPLAINT

 

 

 

SDKD-LACSC-0000000001 0063
oO 6S NHN DO HW HR WY WD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25 |

26
27
28

 

Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 17 of 106

the State of Utah.

4. Plaintiffs are informed, believe and thereupon allege that Defendant DAVID
SAFFRON ALSO KNOWN AS DAVID GILBERT. ALSO KNOWN AS DAVID GILBERT
SAFFRON (“Saffron”) is now, and at all times relevant herein has been, an individual residing in
the County of Los Angeles, State of California.

5. Plaintiffs are informed, believe and thereupon allege that Defendant GENE
HOUSTON (“Houston”) is now, and at all times relevant herein has been, an individual.

6. Plaintiffs are informed, believe and thereupon allege that Defendant CIRCLE
SOCIETY, CORP. (“Circle Society”) is now, and at all times relevant herein has been, a Nevada
corporation doing business in all 50 states and across the world. Circle Society is owned,
controlled, and operated by Saffron and is a mere shell instrumentality and alter ego of Saffron.

7. Plaintiffs are informed, believe and thereupon allege that Defendant OMNICRON
TRUST (“Omnicron”) is now, and at all times relevant herein has been a business entity form
unknown, that is owned, controlled, and operated by Saffron and is a mere shell instrumentality and
alter ego of Saffron.

8. Saffron, Circle Society, Houston, and Omnicron upon information and belief, are all
business partners and involved in a scheme to defraud investors, as further alleged herein.

9. Plaintiffs are ignorant of the true names and capacities, whether individual,
corporate, associate, or otherwise, of Defendants sued herein as DOES 1 through 20, inclusive, and,
therefore, sue these Defendants by such fictitious names. Plaintiffs will amend this complaint to
allege their true names and capacities when ascertained. Plaintiffs is informed and believes and
thereon alleges that each of these fictitiously named Defendants is responsible in some manner for
the occurrences herein alleged, and that Plaintiffs’ damages, as herein alleged, were proximately
caused by such Defendants.

10. Plaintiffs are informed, believe and thereupon allege that Defendants, including
those sued herein as DOES 1 through 20, inclusive, and each of them, were and are the tenants,
agents, employees, officers, directors, principals, managing agents, managers, members,

subsidiaries, affiliates, joint ventures, partners, subcontractors, alter egos, co-conspirators or

-2-
First AMENDED COMPLAINT

 

 

SDKD-LACSC-0000000001_0064
mo S&F N DBD WH FSF WY VY

bo NO hw No N nN N wm ~w _ _ — — —_ —_ — _ — —
oo ~~ ON an a oo NS —_ Oo \o eo ~] N wm aa Ww Nw ak oS

 

Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 18 of 106

representatives of each other with respect to the events and transactions alleged herein.

11.‘ Plaintiffs are informed, believe and thereupon allege that Defendants, including
those sued herein as DOES 1 through 20, inclusive, and each of them, were involved in the acts,
transactions, and omissions alleged herein below and are responsible in whole or in part for the
injuries and damages herein alleged.

12. _—‘ Plaintiffs are informed, believe and thereupon allege that, at all times herein
mentioned, each of the Defendants, including those named herein as DOES 1 through 20, in
addition to action for herself and itself at all material times was acting as the agent, servant,
employee and representative of each of the other defendants, and in doing the things herein after
alleged, was acting within the course and scope of such relationship and with the permission,
consent and ratification of each and every other Defendant. All of the references made herein
below to Defendants, and each of them, include a reference to the fictitiously named Defendants.
Defendants DOES 1 through 20 identified in the complaint are fictitiously named Defendants, and
Plaintiffs reserve the right to amend this complaint to identify those parties true names once
discovered.

FACTUAL ALLEGATIONS
COMMON TO ALL CAUSES OF ACTION

13. _ Plaintiffs are individuals that are in the cryptocurrency industry involving the trading
of Bitcoin and other cryptocurrencies.

14. _ Saffron purports to be a master cryptocurrency trader who uses bots and automated
trading/algorithms to generate tremendous returns for his clients, including promising a 100%
return on monies invested. Saffron operates under the shell companies and alter ego companies of
Omnicron and Circle Society.

15. Houston acted as a broker in this situation, helping facilitate the transaction between .
Dickson and Defendants.

16. In or about April or May 2018, Houston reached out to Dickson via telephone and
represented that he worked with Saffron, who was a master crypto trader that had already generated

returns for Houston. Houston also represented to Dickson over text message and over phone calls

-3-
First AMENDED COMPLAINT

 

SDKD-LACSC-0000000001_0065

 
—

No NYO NY NY WN WD pm mkmmmkpmkhmet
2 8S RkRRBBRR BRB SGe A RARE THK LS

o ef YI KH WU BF WB NN

 

Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 19 of 106

that he invested 11 Bitcoin with Saffron, and had already received a return on those. As a reference
point, the 11 Bitcoin that Saffron allegedly received from Houston would be worth anywhere
between $6,000 and $20,000 per Bitcoin, depending on when it was purportedly invested.

17. Houston and Dickson already knew each other for multiple years at this point, but
this was the first time Houston had reached out to Dickson with this type of opportunity with
Saffron.

18. Houston then had subsequent meetings with Dickson in both Utah and Denver. He
continued to make the same representations to Dickson in person, namely that other investors had
made money and had gotten paid out by Saffron, that he (and other investors) had gotten paid out
by Saffron for his investment of Bitcoin, and Houston even showed screenshots on his phone to
Dickson, purporting to be their trading accounts with Saffron. Houston added that other investors
that Dickson knew, such as Stephanie Weeks, invested and made money with Saffron. However, in
fact the opposite was true; Weeks actually called Saffron out as being a scammer and did not do any
business with him.

19. It was made clear to Dickson that Houston was procuring investors for Saffron and |:
was receiving a commission for this work from Saffron.

20. A few weeks after speaking with Houston about the Saffron opportunity, Dickson
and Saffron had multiple phone calls and text messages, with Saffron making bold representations
about providing a 100% return on investments, about how Saffron had an algorithm and “bot” that
was trading cryptocurrency in a profitable and efficient manner.

21. Directly based on these representations, in or about June 2018, Dickson, Houston,
and Saffron entered into a Custom Bot Trade Agreement (“Agreement”), whereby Dickson was
going to send 1,000 Bitcoin to Saffron’s Bitcoin wallet address (this would be the equivalent of $8
million) and in exchange Saffron was going to pay out a 100% return on that Bitcoin over the
course of four weeks. Additionally, 20% of the amount was going to go to Houston for his broker
services, as a referral fee. A true and correct copy of the Agreement is attached hereto as EXHIBIT
A.

22. In reliance on the representations and the execution of this Agreement, Dickson did

-4-
First AMENDED COMPLAINT

 

SDKD-LACSC-0000000001_0066

 
Ww bd

A

oO S&F SN NN

10
rT
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 20 of 106

send 1,000 Bitcoin to Saffron.

23. Over the next few weeks and months, Saffron and Dickson had numerous messages
through text and Telegram, whereby Saffron continued to promise the original return of 100%,
despite him continuously missing the deadlines specified in the Agreement.

24, Saffron would string Dickson along and make numerous excuses, including, but not
limited to, having difficult withdrawing Bitcoin to pay out Dickson, being busy in meetings with
Fortress Investment Group (a multi-billion dollar publicly traded investment company) and the
Marriot family.

25. Saffron was allegedly doing deals worth 35,000 Bitcoin (over $225 million), yet
could not manage to pay Dickson any of the return promised in the Agreement.

26. Then, Saffron would continuously promise that he will make partial payments, of
100 Bitcoin or a similar amount, in good faith.

27. However, yet again, all of these representations fell through and nothing ever
materialized.

28. Then, Caramanis, an associate of Dickson, started involving himself with Saffron
and Saffron’s attorney in an effort to coax repayment of the Bitcoin owed.

29. Due to Caramanis’ negotiating and coaxing, the parties entered into a Settlement
Agreement which provided that Saffron would pay to Plaintiffs the total sum of 1,250 Bitcoin, 625
Bitcoin on or before September 7, 2018, and 625 Bitcoin on or before September 14, 2018
(“Settlement Agreement”). The Settlement Agreement is attached hereto as EXHIBIT B.

30. Unsurprisingly, Saffron continued to have more excuses, feigning that his brokerage
account would not allow him to withdraw sufficient Bitcoin and yet again, failing to even make any
sort of good faith payment.

31. A cursory Google search on Saffron shows that Saffron has perpetuated this exact
same scheme previously (i.e. defrauding investors in a Bitcoin trading scheme and failing to return
investors’ monies) and in fact had perpetuated this scheme before ever taking in Dickson’s Bitcoin.
Please see attached hereto true and correct copies of online postings on Ripoff Report and Dirty |

Scam as EXHIBIT C. These outline unfortunate accounts of Saffron preying on investors’

-5-
First AMENDED COMPLAINT

 

 

SDKD-LACSC-0000000001 0067

 
Docusign Envelope CORBA ESSEM MOEREEIA Eb AysDOCUMENt 5-2 Filed 09/30/19 Page 21 of 106

Custom Bot Trade Agreement

This agreement to outline and summarize the agreement between the following parties: Gavin Dickson
(Client), David Gilbert (Trader), Gene Houston (Consultant)

The client agrees to send 1,000 BTC on or before June 6th 2018, to the following wallet address:

F9QB controlled by the Trader for the purposes of trading within
the A.|. Bot Trade Program for a fixed agreed upon amount of principle plus 100% return over the course
of 4 weeks, with the first Payment being at 12pm noon on June 20th 2018 and the final payment being
on July 6th 2018. The 20% referral fee will also be automatically applied by the trader to its own trade
agreement for the same principle plus 100% return also paid out over the course of 4 weeks to the
Consultant on the same dates listed above (June 20th and July 6th).

Details of deposits and payments:
Trade deposit amount: 1000 BTC

Traders wallet deposited to:

First payment due to client at noon on June 20th 2018 is 1000 BTC to the following wallet Address:
(need address)

 

The second and final payment due to client at noon on July 6th 2018 is 1000 BTC to the following Client
wallet address

 

The 20% referral fee of 200 BTC to go into a separate trade channel.

The first payment due to consultant at Noon on June 20th 2018 is 200 BTC to the following consultant
wallet adress:

SDKD-LACSC-0000000001_0078
DocuSign Envelope (HDA EGE SoM Ue oE ee bey igs POCUMent 5-2 Filed 09/30/19 Page 22 of 106

The second and final payment due at noon on July 6th 2018 is 200 BTC to the following consultant wallet
address:

ee FS

Gavin Dickson (Client)
Bountiful, Utah ¢ ~ 7, Qe

F249FD185AD84B7... .

David Gilbert (Trader)
|

Los Angeles, CA MRD —ocusignea by:
United States & ed J

SOESACOSF7 1245E

Gene Houston (Consultant)

Costa Mesa Ca (5 by:

United States De2DBORSSI0447A.

In the event of NON payment for any reason. within 24 hours of the dates and times listed in this
agreement, add an extra 10% for every 5 days late.

The traders legal firm:

https://www.sterlingkerrlaw.com/

SDKD-LACSC-0000000001 0079
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 23 of 106

 

As of August 29, 2018, Gavin Dickson and Jason Caramanis, on behalf of themselves,
individually, and their companies, Bitwealth Utah LLC (a Utah limited liability company), and
Ya-Ya Holdings, LLC (a Delaware limited liability company), respectively, enter into this
Settlement And Non-Disparagement Agreement with David Saffron (“Saffron”), for the
consideration set forth below.

RECITALS

A. On or about June 6, 2018, Dickson entered into an agreement, titled “Custom Bot
Trade Agreement,” with Saffron and another individual. Pursuant to that agreement, Dickson
delivered 1,000 bitcoin (BTC) to the wallet address indicated.

B. Since that time, there have been a number of communications between Dickson,
Saffron, and others, including Caramanis, wherein the parties have expressed their frustrations
with each other regarding their respective performance and interpretation of the terms of that
agreement. Among other things, Caramanis has informed Saffron that he claims an interest in the
BTC that Dickson delivered to Saffron under the terms of the Custom Bot Trade Agreement, and
Dickson and Caramunis have accused Saffron of violating the terms of that agreement and other
state and federal laws.

Cc. Dickson and Caramanis acknowledge that Saffron disputes their accusations, anid,
in the spirit of compromise, agree to retract their accusations and state their current. understanding
and belief, which is that there was no intentional wrongdoing on the part of Saffron or others
involved in his trading business.

dD. The parties desire to settle all claims and accusations raised in their entirety.

E. The parties enter into this Agreement freely arid agree that all statements and
negotiations leading up to this Agreement and compromise constitute subsequent remedial
measures and statements made in compromise negotiations under the applicable ules, and that
nothing in this Agreement or the negotiations leading up to it shall be construed as an effort to
obstruct or unduly influence any party to act in a way that would be contrary to law.

AGREEMENT

Wherefore, having incorporated the recitals above, and in consideration for the mutual
promises and other good and valuable consideration, the parties covenant and agree as follows:

-1. Terms. Assuming that a final version of this Agreement has been duly executed and
delivered by all parties to cach other pursuant to the notice provisions below within three (3)
business days of the date above, Saffron will deliver to Dickson, at the following wallet address,
2SHU, a sum of one thousand, two hundred and fifty

 
 

bitcoin (1,250 BTC), in two installments:

a. the first installment,-six hundred and twenty-five bitcoin (425 BTC), to be delivered bY,
Friday, September 7, 2018; hn

 

SDKD-LACSC-0000000001 0081
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 24 of 106

b. the final installment of six hundred and twenty-five bitcoin (625 BTC) to be delivered
to the same wallet address by September 14, 2018.

2. Release.

a. In consideration of the promises and terms referenced above, Dickson, on behalf of
hinself, and his company, Bitwealth Utah, LLC, and any successors, assigns, and/ot
related parties, and Caramanis, on behalf of himself, and his company, Ya-Ya
Holdings, LLC, and any successors, assigns and/or related parties, hereby release,
acquit, covenant, and forever discharge Saffron, and his successors and assigns,
affiliates and their principals, employees, managers, attorneys, agents, servants,
representatives, partaers, predecessors and/or successors in interest, of and fram any
and all claims, demands, damages, causes of action, suits and liabilities, knowa or
unknown, which they now have or which may hereafter accrue because of, arising out
of or in any way connected with the bitcoin that Dickson delivered to Saffron pursuant
to the Custom Bot Trade Agreement. Dickson and Caramanis, on behalf of themselves
and their respective companies, agree to withdraw or dismiss any and all legal,
administrative, disciplinary, consumer, arbitration or other actions, proceedings,
complaints or reports (if any) filed or made, and in any way connected to the Custom
Bot Trade Agreement transaction, and they agree io provide documentation of any such
action, proceeding, complaint or report, with its corresponding withdrawal or
dismissal. Dickson and Caramanis, on behalf of themselves and their respective
companies expressly waive the provisions of Section 1542 of the Califomia Civil
Code, which provides that “[a] general release does not extend to claims which the
creditor does not know or suspect io exist in his or her favor at the time of executing
the release, which if known by him or her nist have materially affected his or her
settlement with the debtor.”

b. Asa reciprocal matter, Saffron on behalf of himself and any successors and assigns,
affiliates and their principals, employees, managers, attorneys, agents, servants,
representatives, partners, predecessors and/or successors in interest, hereby releases,
acquits, and forever discharges Dickson, Caramanis, and their respective companies,
Bitwealth Uh LLC and Ya-¥a Holdings, LLC, of any and all known claims,
demands, damages, causes of action, suits and liabilities, arising out of the Custom Bot
Trade Agreement that he entered into with Dickson, but this release does not extend to
any unknown potential claims arising from the actions of Dickson, Caramanis or their
respective companies.

3, Non-disparagement. Dickson and Caramanis, on behalf of themselves, their respective
companies, and any agents or employees working under their direction or control, hereby agree in
perpetuity, that will refrain from making any derogatory or disparaging statements concerning,
Saffron or his businesses to any third party. ‘Reciprocaliy, Saffron agrees to retrain Trom making
any derogatory or disparaging statements concerning Dickson, Caramanis and/or their respective
businesses ta any third party.

4. Supersede Prior Agreements. The parties hereto acknowledge and agtee that this
Agreement replaces and supersedes all prior agreements between the parties identified above or in.

  

SDKD-LACSC-0000000001_ 0082
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 25 of 106

the course of their communications, whether oral or in writing, and covenant that they have the
mthority to enter into this Agreement on-behalf of themselves and their respective entities.

3, Notice. Where the terms of this Agreement provide for notice to be provided, it shall be
provided as follows:

a. In the case of notice to be provided by Dickson and/or Caramanis, or their respective
eiitities, and materials or information to be identified or delivered to David Saffron, the
party shall send the materials or information in question via email to the following
addresses: Marcus Mumford, as attorney for Mr. Saffron, email address:
men@rounfordpe.com; and davidsaffren@live.com.

b. In the case of materials to be identified or delivered to Dickson and/or Caramanis, the
party shall send the materials or information in question via email to the following
address: Sagar Parikh, a8 attorney for Messrs. Dickson and Caramanis, email address:
sp@beverlyhilislaweorp.com.

6. Separate Counter-Parts: This Agreement may be executed in multiple counterpart
otiginals, and in such case this Agreement shall have the same force and effect as if all signatures
appeared on the same original. For purposes of this Agreement and the documents required
hereby and executed copy shall be considered an executed original. F aesimile signatures shall
have the same force and effect as original signatures.

7. Complete Agreement: The parties expressly acknowledge that this Agreement constitutes
the entire agreement between the parties with regard to the settlement of this claim. This
Agreement cannot be modified or amended unless in writing signed by parties.

8. Authority to Sign: The signatory of each party to the Agreement represents and warrants
to the other party that he/she has complete and unrestricted authority to execute this Agreement
and to by the Party to-the terms, conditions, releases and indemmifications of the Agreement.

5. Invalidity of Any Provision: If any Portion of this Agreement shall be or become illegal,
invalid, or uneriforveable in whole or in part for any reason, such provision shall be ineffective
only to the extent of such illegality, invalidity, or unenforceability, without invalidating the
remainder of such provision ar the remaining partion of the Agreement.

10. Jurisdiction and Attorney Fees: This Agreement shall be governed and interpreted in
accordance with the laws of the State of California. The parties agree that any action or lawsuit
arising out of this Agreement, including but not limited to any action brought to enforce the terms
of this Agreement, shall be brought in the federal or state courts of California, with venue fo be in
the Superior Court of the State of California, County of Los Angeles. The parties agree that they
aré subject to the personal jurisdiction of such courts for the purposes of any such lawsuit or
action, and that the prevailing party of any euch lawsuit or action shall be entitled to costs and
attomey fees.

 

SDKD-LACSC-0000000001_ 0083
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 26 of 106

Gavin Dickson Gavin Dickson, authorized manager!
managing member for Bitwealth Utah LLC

 

 

Jason Caramanis, authorized manager/
managing member for Ya-Ya Holdings, LLC

   

 

David Saffron

& Abs

Date. 8730/2018 2:17:42 AM EDT

SDKD-LACSC-0000000001_ 0084
 

10
11
12

1B
14
15
16
17

18

 

 

Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 27 of 106 —

FACTUAL ALLEGATIONS APPLICABLE TO ALL COUNTS
PLAINTIFFS ARE LURED INTO TRANSFERRING THEIR FUNDS TO DEFENDANTS

19. In late-2018, Defendant KIM introduced Plaintiffs to Defendants SAFFRON
and KAGEL at a meeting organized by Defendants.

20. The meeting -- held at a private medical office -- served as an opportunity for
Defendants to introduce themselves to Plaintiffs (and other investors) and to induce Plaintiffs
(and other investors) into investing in a purported high-yield, low-risk cryptocurrency
investment program (the “Bitcoin Wealth Management program”).

21. According to Defendants’ sales pitch, investors (like Plaintiffs) would deliver to
Defendants cryptocurrency and fiat currency as an investment, and Defendants would return to
the investors double the amount of their invested funds within one month. For example, if an
investor were to deliver to Defendants cryptocurrency or fiat currency valued at $100,000.00,
that investor would receive a $200,000.00 payout -- in the form of either cryptocurrency or fiat
currency -- one month after investing.

22. As part of their inducement to investors (including Plaintiffs), Defendants
represented the following, inter alia:

(a) the Bitcoin Wealth Management program would provide
investors very high yields with little-to-no-risk;

(b) the Bitcoin Wealth Management program would provide each
investor a return on his/her capital investment in a very short
amount of time;

(c) Defendant SAFFRON was an experienced investor who had
unique insight into cryptocurrency markets that allowed him to
produce huge returns on investments;

3
COMPLAINT

SDKD-LACSC-0000000002 0006

 
 

10
1
12
13
14
15
16
17

18

 

Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 28 of 106

(d) Defendant SAFFRON had deposited one thousand two hundred
ninety (1,290) bitcoin into a secure cryptocurrency wallet!; and.
the assets held in that wallet could serve as collateral to ensure
that investors’ funds were not dissipated without the investors
receiving a return on their investments. If, for some reason, an
investor did not receive his/her anticipated return on investment
in a timely manner, the investor could make a demand upon
Defendants that they pull assets from that wallet to fully
compensate the investor in accordance with the terms of the
investment program;

(e) Defendant KAGEL was an experienced and trustworthy attorney,
and his law firm (KAGEL LAW) had unrestricted access to the
bitcoin reserve funded by Defendant SAFFRON;

(f) Defendants KAGEL and KAGEL LAW jointly served as the
escrow agent to safeguard investors’ deposited assets; and

(g) If Defendant SAFFRON were either unable or unwilling to
produce to any investor the promised investment results,
Defendants KAGEL and KAGEL LAW -- upon demand by the
investor -- would provide the investor the appropriate funds from
the SAFFRON-funded bitcoin reserve.

23. Defendants KAGEL and KAGEL LAW even set forth in an identical pair of
January 21, 2018 letters to Plaintiffs many of those factual representations. See, Exhibit “A”
(letter to Plaintiff CHARLSTON) and Exhibit “B” (letter to Plaintiff KIM) hereto.

24. Based upon representations made to her by Defendants, Plaintiff CHARLSTON
transferred to Defendants One Hundred Thousand Dollars ($100,000.00) in cash on or about

January 22, 2018.
25. Likewise, based on representations made to him by Defendants, Plaintiff KIM |

transferred to Defendants One Hundred Thousand Dollars ($100,000.00) in cash on or about

January 22, 2018.

 

‘In early-January 2018 -- when each bitcoin was valued at approximately $15,000.00 -- one thousand two hundred
ninety (1,290) bitcoin were valued at approximately $19,350,000.00.

6
COMPLAINT

 

SDKD-LACSC-0000000002_0007

 
10

11

12

13

14

15

16

17

18

 

Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 29 of 106

46. Furthermore, pursuant to the CHARLSTON Buy-Sell Agreement, Plaintiff
CHARLSTON is entitled to recover from Defendant SAFFRON the reasonable amount of costs |

and attorneys’ fees she has had to incur in representing her interests in this matter.

COUNT II — RESCISSION OF CONTRACT
[PLAINTIFF CHARLSTON AGAINST DEFENDANT SAFFRON]

Plaintiffs re-allege, and adopt by reference herein, Paragraphs 1 - 38 above, and further
allege:

47, On or about January 22, 2018, Plaintiff CHARLSTON and Defendant
SAFFRON entered into a written agreement (the “CHARLSTON Buy-Sell Agreement”)
memorializing the terms of Plaintiff CHARLSTON’s investment with Defendants.

48. The terms of the CHARLSTON Buy-Sell Agreement_constitute a contract
between Plaintiffs CHARLSTON and Defendant SAFFRON.

49. The terms of the CHARLSTON Buy-Sell Agreement called for an investment of
One Hundred Thousand Dollars ($100,000.00) by Plaintiff CHARLSTON -- a sum Plaintiff
CHARLSTON delivered to Defendants on or about January 22, 2018.

50. ' The CHARLSTON Buy-Sell Agreement further provides that in return for her
investment, Plaintiff CHARLSTON would be paid Two Hundred | Thousand Dollars
($200,000.00) on February 22, 2018.

51. Plaintiff CHARLSTON relied on, and is dependent upon, the expertise and
efforts of Defendants for her investment returns. |

52. Contrary to the terms of the CHARLSTON Buy-Sell Agreement -- which
embodied Defendants’ representations of the Bitcoin Wealth Management program -- no funds

were paid to Plaintiff CHARLSTON on or after February 22, 2018; and Plaintiff

10
COMPLAINT

 

 

SDKD-LACSC-0000000002_0011
10

11

12.

13

14

15

16

17

18

19

N
Qo

to
—

he tbe tee ob

 

 

Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 30 of 106

CHARLSTON reasonably believes the funds she invested have been dissipated, or will be
dissipated, before she receives any return on her investments.

53. Asa result of Defendants’ false representations in connection with the Buy-Sell
Agreement and the Bitcoin Wealth Management program, Plaintiff CHARLSTON states her
demand that the contract between her and Defendant SAFFRON be rescinded and canceled.

54. To the extent Plaintiff CHARLSTON has received from Defendants any
benefits through the contract -- though none are known -- Plaintiff CHARLSTON hereby offers
to restore to Defendants those benefits, once they are identified and can be quantified.

55. As a direct and proximate cause of Defendants’ conduct, Plaintiff
CHARLSTON has been damaged. |

56. Furthermore, pursuant to the CHARLSTON Buy-Sell Agreement, Plaintiff
CHARLSTON is entitled to recover from Defendant SAFFRON the reasonable amount of costs
and attomeys’ fees she has had to incur in representing her interests in this matter.

COUNT II -- BREACH OF CONTRACT
[PLAINTIFF KIM AGAINST DEFENDANT SAFFRON]

Plaintiffs re-allege, and adopt by reference herein, Paragraphs 1 - 38 above, and further
allege:

57. On or about January 22, 2018, Plaintiff KIM and Defendant SAFFRON entered
into a written agreement (the “KIM Buy-Sell Agreement”) memorializing the terms of Plaintiff
KIM’s investment with Defendants.

58. The terms of the KIM Buy-Sell Agreement constitute a contract between

Plaintiffs KIM and Defendant SAFFRON.

11
COMPLAINT

SDKD-LACSC-0000000002_0012

 

 
 

10

1]

12

13

14

15

16

17

18

he thz 7 Bh Ww

 

 

Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 31 of 106

59. The terms of the KIM Buy-Sell Agreement called for an investment of One
Hundred Thousand Dollars ($100,000.00) by Plaintiff KIM -- a sum Plaintiff KIM delivered to
Defendants on or about January 22, 2018.

60. The KIM Buy-Sell Agreement further provides that in return for his investment,
Plaintiff KIM would be paid Two Hundred Thousand Dollars ($200,000.00) on February 22,
2018.

61. Plaintiff KIM relied on, and is dependent upon, the expertise and efforts of
Defendants for her investment returns.

62. Contrary to the terms of the KIM Buy-Sell Agreement -- which embodied
Defendants’ representations of the Bitcoin Wealth Management program -- no funds were paid
to Plaintiff KIM on or after February 22, 2018; and Plaintiff KIM reasonably believes the funds
he invested have been dissipated, or will be dissipated, before he receives any return on his
investments. |

63. As a direct and proximate cause of Defendants’ conduct, Plaintiff KIM has
been damaged.

64. Furthermore, pursuant to the KIM Buy-Sell Agreement, Plaintiff KIM is
entitled to recover from Defendant SAFFRON the reasonable amount of costs and attorneys’

fees he has had to incur in representing his interests in this matter.

12
COMPLAINT

SDKD-LACSC-0000000002_0013

 
Case 2:19-cv-01697-JAD-DJA, Document 5-2 Filed 09/30/19 Page 32 of 106

SUPERIOR COURT OF THE STATE OF CALIFORNIA
IN AND FOR THE COUNTY OF LOS ANGELES

HAYAN CHARLTON, an individual; and
CHIN SE KIM, an individual * Case No.: BC 708601

Plaintiffs,
v.

DAVID SAFFRON, an individual;

DAVID L. KAGEL, an individual;

KAGEL LAW, P.C., a California corporation; and
WONJAE KIM a/k/a WARREN KIN, an individual

Defendants.

 

 

I TIAL SETTLEMENT A TANDG RELEAS

THIS SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE (the '
“Settlement Agreement” or the “Agreement”) is made and entered into by and between:

HAYAN CHARLTON, an individual; DAVID SAFFRON, an individual,
CHIN SE KIM, an individual; DAVID L. KAGEL, an individual; and
KAGEL LAW, P.C., a California corporation.

HAYAN CHARLTON and CHIN SE KIM are hereinafter collectively referred to as the
“Plaintiffs.”

DAVID SAFFRON, DAVID L. KAGEL, and KAGEL LAW, P.C., are collectively referred
to herein as the “Defendants.”

Plaintiffs and Defendants are hereinafter collectively referred to as the “Parties” in the plural,
and any singular member of this group is referred to individually as a “Party.”

This Settlement Agreement shall be effective as of the latest date on which any Party hereto
executes the Settlement Agreement (the “Effective Date”).

WHEREAS, in June 2018, Plaintiffs filed a lawsuit against Defendants that is currently
pending in the Superior Court of the State of California in and for the County of Los Angeles (the
“Court’”) under Case No. BC 708601 (referred to herein as the “Lawsuit”);

‘WHEREAS, Defendants expressly deny the validity of all allegations and claims asserted
against thenrin the Complaint that Plaintiffs filed in the Lawsuit and further deny any liability for any
of the damages which Plaintiffs claim to have sustained and otherwise deny all other material
allegations made by Plaintiffs against ther in the Lawsuit;

WHEREAS, all Parties, each of whom is represented by counsel or has been advised of the

SDKD-LACSC-0000000002_0052
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 33 of 106

Confidential Settlement Agreement and General Release
Page 2 of 8

opportunity to retain counsel and has affirmatively chosen not to do so, recognize their respective
tights and obligations and desire to fully and finally settle any and all matters and any and all claims of
any kind or nature whatsoever which were brought, or could have been brought, in the Lawsuit;

WHEREAS, prior to signing this Settlement Agreement, each of the Parties has thoroughly
read this Agreement; and each of the Parties has had an opportunity to have counsel review this
Agreement and explain the Party’s rights and obligations under, and the legal effect of, this Agreement;
and each Party believes it is fair, just, and reasonable in all respects; and each has assented freely and
voluntarily to all of its terms; and

WHEREAS, the Parties hereto have signed this Settlement Agreement of their own free will
and volition, with the full recognition and understanding of their rights and obligations under and the
legal effect of this Agreement;

WHEREAS, the Parties have agreed that: () Defendants will pay, or cause to be paid, to
Plaintiffs a total payment of One Hundred. Seventy-Five Thousand Dollars ($175,000.00) as set
forth below; (ii) within five (5) business days following receipt and clearance of the settlement
proceeds, Plaintiffs shall file with the Court papers dismissing with prejudice all claims in the Lawsuit;
and (iii) the Parties will provide mutual releases to be held in escrow and to only become effective
upon receipt and clearance of the settlement proceeds set forth herein.

NOW, THEREFORE, in consideration of and reliance upon the premises, covenants, and
obligations hereinafter set forth, the sufficiency and receipt of which is hereby acknowledged; the
Parties, as evidenced by the signatures of their respective authorized representatives below, hereby
agree as follows:

1. Recitals: Each of the Parties acknowledge and agree that the foregoing Recitals are true
and correct and are incorporated herein by reference.

2. Payment of Money: The Parties agree that the total settlement amount is One
Hundred Seventy-Five Thousand Dollars ($175,000.00) (the “Settlement Amount”). Payment
- of the Settlement Amount will be transmitted by or on behalf of Defendants via wire transfer on or
before 4:00 p.m. ET on Monday, August 13, 2018 to the Silver Miller Trust Account for the benefit
of Plaintiffs in the following manner unless otherwise agreed in a writing signed by the Parties and
their counsel:

Account Name: Silver Miller £/b/o Hayan Charlton, ef al,
Account Address:
Coral Springs, FL
Account Number: [RR
Routing Number: 121000248

Bank: Wells Fargo, N.A.
1460 Coral Ridge Drive
Coral Springs, FL 33071

SDKD-LACSC-0000000002_0053
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 34 of 106

Confidential Settlement Agreement and General Release
Page 3 of 8

A. Upon receipt and clearance of the Setdement Amount, and only at that time,
in consideration of receipt of those payments, as well as other good and
valuable consideration received from Defendants, Plaintiffs shall, upon
Defendants’ full and complete satisfaction of their obligations as set forth in
Section 2 above, and only upon Defendants’ full and complete satisfaction of
those obligations; forever remise, release, acquit, satisfy, forever discharge, and
by these presents for their trustees, agents, representatives, successors, or
assigns forever release Defendants from any and all manner of action and
actions, cause and causes of action, charges, suits, rights, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreetnents, ptomises, variances, trespasses, damages,
judgments, executions, claims, obligations, liabilities, and demands of any kind
of nature whatsoever, at law or in equity, which Plaintiffs may have had, ever
had, claim to have had, now have, or which their trustees, agents,
representatives, successors, or assigns hereafter can, shall, or may have for,
upon, or by reason of any matter, cause, or thing whatsoever from the
beginning of the world to the date of these presents, arising out of or related
to all claims, demands, and defenses that were or could have been raised in, or
in connection with, the Lawsuit.

B. Upon Defendants’ full and complete satisfaction of their obligations as set
forth in Section 2 above, Defendants shall forever remise, release, acquit,
satisfy, forever discharge, and by these presents for their past, present, and
future predecessors, successors, parents, subsidiaries, affiliates, officers,
directors, shareholders, partners, principals, agents, representatives,
employees, insurers, and attorneys forever release Plaintiffs and each of their
respective past, present, and future predecessors, successors, principals,
agents, representatives, insurers, and attorneys from any and all manner of
action and actions, cause and causes of action, charges, suits, rights, debts,
dues, sutns of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agrcements, promises, variances, trespasses, damages,
judgments, executions, claims, obligations, liabilities, and demands of any kind
of nature whatsoever, at law or in equity, which Defendants may have had,
ever had, claim to have had, now have, or which their past, present, and future
predecessors, successors, parents, subsidiaries, affiliates, officers, directors,
shareholders, partners, principals, agents, representatives, employees, insurers,
and attorneys hereafter can, shall, or may have for, upon, or by reason of any
matter, cause, or thing whatsoever from the beginning of the world to the date
of these presents, arising out of or related to all claims, demands, and defenses
that were or could have been raised in, ot in connection with, the Lawsuit.

Cc, Plaintiffs. represent and warrant that they have not and will not, on ot before
execution of this Settlement Agreement, assign or subrogate any of their rights,
claims and causes of action relating to the Lawsuit, including any claims
referenced in the Settlement Agreement, or authorize any person or entity to
assert such claim or claims on their behalf, and they agree to indemnify and
hold harmless Defendants against any assignment of said rights, claims and or

causes of action.

SDKD-LACSC-0000000002_0054
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 35 of 106

Confidential Settlement Agreement and General Release
Page 4 of 8

D. _—_— Defendants represent and warrant that they have not and will not, on or before
execution of this Settlement Agreement, assign or subrogate any of their rights,
claims and causes of action relating to the Lawsuit, including any claims
referenced in this Agreement, or authorize any other person or entity to assert
such claim or claims on their behalf; and they agree to indemnify and hold
harmless Plaintiffs against any assignment of said rights, claims and/or causes
of action.

E. Each of the Parties hereto acknowledges that he/she/it has read Section 1542
of the California Civil Code set out below which states as follows: A General
Release does not extend to claims which the creditor does not know or suspect
to exist in his favor at the time of executing the Release, which if known by
him/her/it must have materially affected his/her/it settlement with the
debtor. Each of the Parties hereto hereby waives application of Section 1542
of the California Civil Code.

4, Dismissal of Claims in the Lawsuit: Within five (5) business days after Plaintiffs’
counsel’s receipt and clearance of Defendants’ payment of the Settlement Amount as set forth in
Section 2 above, Plaintiffs shall file with the Court papers dismissing with prejudice all claims in the
Lawsuit.

5. Fees and Expenses: The Parties agree each of them will be responsible for paying
his/her/its own attorney’s fees, costs, and expenses arising out of ot connected with the Lawsuit,
except as provided in Section 11.

6. Default: Without limitation, an event of default shall occur if Defendants fail to timely
make to Plaintiffs the payment of, or cause to make the paymnent of, the Settlement Amount as set
forth in Paragraph 2 above; in which case Plaintiffs, through counsel, shall provide written notice (the
“Written Notice”) of the default to Defendants by First Class U.S. Mail, private postal carrier (¢.,
FedEx, UPS, etc.), facsimile, or by electronic mail as indicated in Section 7 below (each of which the
Patties agree to be acceptable methods of properly giving notice under this Settlement Agreement).
The Written Notice shall provide five (5) business days from the date of transmittal of such notice to
cure the default. Should Defendants fail to cure the default within the period referenced above, then
Plaintiffs shall retain, and shall not release, any and all rights and claims they have or had prior to
execution of this Settlement Agreement except as otherwise provided herein.

7. Notices: All notices to be sent ot information to be provided under this Settlement
Agteement shall be sent to the following:

A. Plaintiffs:
Hayan Charlton and Chin Se Kim
c/o David C. Silver, Esq.
Silver Miller
11780 W. Sample Rd.
Coral Springs, FL 33065
Telephone: (954) 516-6000
Facsimile: (054) 755-4684
E-mail: re

 

SDKD-LACSC-0000000002_0055
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 36 of 106

Confidential Settlement Agreement and General Release
Page 5 of 8

Counsel for Hayan Charlton and Chin Se Kim

Adam I. Miller, Esq.

MILLER MILLER GERBER LLP

1500 Quail Street - Suite 490

Newport Beach, California 92660
Telephone: (714) 450-3800

Facsimile: (714) 450-3800.

Counsel for Hayan Charlion and Chin Se Kim

B. Defendants:
David Saffron, David L. Kagel, and Kagel Law, P.C.
c/o David L. Kagel, Esq.
1801 Century Park East - Suite 1201
Los Angeles, California 90067
Telephone: (310) 860-9975
E-mail: davidlkapel@gmail.com
Caunsel for David Saffron, David L. Kagel, and Kagel Law, P.C.

8. Denial of Liability. Notwithstanding anything stated herein, the Parties acknowledge
and agree that this Settlement Agreement and the settlement contained herein is a compromise of
disputed claims in the Lawsuit made solely to avoid and resolve the claims between them in Lawsuit
and to make peace, and that neither this Agreement nor any of the documents executed in connection
with this Agreement are to be construed in any way as an admission by any of the Parties of any of
the allegations and/or claims raised in the Lawsuit or otherwise, all of which are expressly denied.

9. Capacity and Authority: Each signatory to this Settlement Agreement hereby
represents and warrants that he or she has the full right, power, authority and capacity to enter into
this Agreement and that this Agreement constitutes a legal and binding agreement that is enforceable
in accordance with its terms.

10. No _ Coercion/Advice of Counsel. The Parties understand and agree that this
Settlement Agreement constitutes a settlement agreement and telease, and the Parties intend to be
legally bound by same. The Parties further acknowledge that, in considering whether to sign this
Agreement, they have not relied upon any representation or statement, written or oral, not set forth
in this Agreement, and that they have not been threatened or coerced into signing this Agreement by
any party. The Parties have read the Agreement carefully; and the Parties fully understand the terms,
consequences and/or effect of this Agreement. The Parties voluntarily agree to and accept the terms
of this Agreement. Each Party hereto acknowledges that he/she/it has been represented and advised
by counsel concerning the effect of this Agreement, or has elected not to seek advice of counsel.

11. Governing _Law/Attomeys’ Fees. The Parties understand and agree that the

interpretation and enforcement of this Settlement Agreement shall be governed by the laws of the
State of California, without giving effect to its conflict of law provisions. The Parties further
understand and agree that, if any party should breach this Agreement, the injured party may seek all
applicable remedies arising out of law or equity. The Parties further understand and agree that if legal

SDKD-LACSC-0000000002_0056
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 37 of 106

Confidential Settlement Agreement and General Release
Page 6 of 8

action is commenced arising out of, in connection with, or to enforce any provision of this Agreement
(including any amendment, modification, or waiver of this Agreement or any of its terms, as provided
for below), any such suit, action, or legal proceeding must be brought in a court of competent
jutisdiction in California; that service of process may be made pursuant to the Notice provisions in
Section 7 above; and the prevailing party in any such action shall be entitled to recover its costs,
including reasonable attorneys’ fees, through all appellate levels in addition to any other relief that may
be granted.

12. ; E a
undetstand and agree that this Settlement ~ Agreement sets forth, embodies and contains all the
agreements and understandings between the Parties pertaining to the subject matter herein. This
Agteement constitutes the entire agreement between the Parties, and it supersedes any and all prior,
contemporaneous agreements and understandings between the parties in connection therewith. Any
amendments to, or modifications of, this Agreement, or any waiver of its terms, shall not be
enforceable unless in writing and signed by the party against whom enforcement is sought.

 

2B. Future Interests. This Settlement Agreement shall be binding upon, and shall inure
to the benefit of, the Parties hereto and their respective legal representatives, successors, and assigns.

14. Severability. The Parties further agree that, if any provision of this Settlement
Agreement is found to be void or voidable or in any other way unenforceable, the Parties shall remain
bound by the remainder of the Agreement. If any term in this Agreement conflicts with applicable
law or with the obligations of counsel imposed by the applicable Rules of Professional Conduct, such
term shall be modified so as to most closely express the intent of the Parties while conforming with
such rules and laws.

15, Counterparts. This Agreement may be executed in counterpatts, each of which shall
be deemed to be an original document and all of which, taken together, shall be deemed to constitute
but a single original document. Facsimile or .pdf copies shall be deemed an original signature.

16. Assignment. The rights, duties, and obligations of this Settlement Agreement and all
exhibits attached hereto shall not be transferable or assigned without the express written prior consent
of all Parties hereto.

17. Headings. The headings used in this Settlement Agreement are used for reference
purposes only and are not to be deemed controlling with respect to the contents thereof.

18. . Gender. Wherever the context shall so require, all words herein shall be deemed to
include the masculine, feminine, or neuter gender; all singular words shall include the plural, and all plural
words shall include the singular.

19. Joint Agteement. This Settlement Agreement and any exhibits attached hereto shall be
considered the joint product of all the Parties hereto; and in the event of any controversy as to the
construction, interpretation, or enforcement of any provision hereof, such controversy shall not be
construed against any party as the alleged drafter of this Agreement. It is the intent of all Parties that this
Agreement shall be deemed to have been prepared by all of the Parties to the end that no party shall be
entitled to the benefits of any favorable interpretation or construction of any term or provision hereof
under any rule or law.

SDKD-LACSC-0000000002_0057
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 38 of 106

Confidential Settlement Agreement and General Release
Page 7 of 8

entitled to the benefits of any favorable interpretation or construction of any term or provision hereof
under any rule or law.

20. Binding Effect. ‘The terms of this Settlement Agreement and any exhibits attached
hereto shall be binding upon, inure to the benefit of, and shall be enforceable by, the respective successors,
assigns, heirs, beneficiaties, and personal representatives of the Parties.

 

nfide ispatagement. The Parties agree that this Settlement
Agreement and its terms shall remain strictly confidential and shall not be made patt of any public
record or Court file unless an action to enforce the terms of the Agreement is undertaken.
Notwithstanding the foregoing, any Party may disclose the terms of the Agreement to that Party’s
attorneys, accountants, regulators, or other professional financial advisors as is reasonably necessary
for the conduct of that Party’s business and/or financial affairs. Following the execution of the
Settlement Agreement, no Party or Parties shall make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally or otherwise, or take any action which may,
directly or indirectly, disparage or be damaging to the other Parties; provided that nothing in this
pteclude either Party from making truthful statements or disclosures that are required by applicable
law, regulation, or legal process.

We further confirm and state that we have carefully read this Settlement Agreement, know the
contents thereof, and sign our names as our own free act.”

[SIGNATURES APPEAR ON THE FOLLOWING PAGE(S)]

SDKD-LACSC-0000000002_0058
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 39 of 106

Confidential Settlement-Agreement and. Genéral Release
Page 8 of 8

Hayan Charlton
By:

 

Hayan Chariton, individually

Date:

Chin Sein nh Akio:

"oh Se & Sim, individually

‘Date: * Ox/\| AL 3 oO

 
 
 

“David Saffron;

  

by Le.

Davids Saffron, individually

B/E AOI

Date:

 

 

   
  
 

Pe 4 Galifornia corppiration.
PEST

By:
Remcbadiite Rand \

Tie Present go

 

 

erin eS semen rem Saade Otome

SDKD-LACSC-0000000002_0059
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 40 of 106 ~

Confidential Settlement Agreement and General Release
Page 8 of 8

Hayan Charlton

By:

 

Hayan Charlton, individually

Date:

Chin Se Kim

By:

 

Chin Se Kim, individually

Date:

David a
By: Z -

David Saffron, individually

pare 6/ /AOIR

David ie A
By: In Merk vAl on

David L. Kagel, indivitlually
Date: Moe? | ¥

Tae

Name: David L. Kagel

eg

SS 1

SDKD-LACSC-0000000002_0060
BY FAX

10
11
12
13
14
15
16
17
18
19
20
21

22

23

24

25

Case 2:19-cv-01697-JAD-DJA Document 5-2

Adam I. Miller (SBN 269990)
Attorneys for Plaintiff

MILLER MILLER GERBER LLP
1500 Quail Street - Suite 490
Newport Beach, California 92660
Telephone: (714) 450-3800
Facsimile: (714) 450-3800
E-mail: amilleréémmye-tip.com

David C. Silver, pro hac vice forthcoming
Jason S. Miller, pro hac vice forthcoming
Altorneys for Plaintiff

SILVER MILLER

11780 West Sample Road

Coral Springs, Florida 33065

Telephone: (954) 516-6000

E-mail: DSilvera@SilverMillerLaw.com
E-mail: JMiller‘a:SilverMillerLaw.cam

HAYAN CHARLSTON, an individual; and
CHIN SE KIM, an individual

Plaintiff,
v.

DAVID SAFFRON, an individual;
DAVID L. KAGEL, an individual;
KAGEL LAW, P.C., a California corporation;
WONGJAE KIM a/k/a WARREN KIM, an
individual; and
INA P. KAGEL, an individual; and DOES
Lo asi Ausukr,

Defendants.

SUPERIOR COURT OF THE STATE OF CALIFORNIA
IN AND FOR THE COUNTY OF LOS ANGELES

 

 

1

 

Plaintiffs HAYAN CHARLSTON, an individual; and CHIN SE KIM, an individual

(“Plaintiffs”), by and through undersigned counsel, hereby sue Defendants DAVID SAFFRON,

AMENDED COMPLAINT

Filed 09/30/19 Page 41 of 106

CASE NO.: BC 708601 PEPT- ZY
AMENDED COMPLAINT FOR:

(1) BREACH OF CONTRACT

(2) RESCISSION OF CONTRACT

(3) FRAUDULENT INDUCEMENT

(4) NEGLIGENT
MISREPRESENTATION

(5) BREACH OF FIDUCIARY DUTY

(6) CONVERSION

(7) CIVIL CONSPIRACY

(8) BREACH OF CONTRACT

JURY TRIAL DEMANDED
DEMAND EXCEEDS $25,000.00

 

SDKD-CFTC-0000000001_0001
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 42 of 106

1 | an individual; DAVID L. KAGEL, an individual; KAGEL LAW, P.C., a California corporation
2 | (“KAGEL LAW”); WONJAE KIM a/k/a WARREN KIM, an individual (collectively the

3 | “BWM Defendants”); and INA P. KAGEL, an individual (“Defendant INA KAGEL”) (BWM
4 | Defendants and Defendant INA KAGEL collectively “Defendants”); for monetary damages

5 | and equitable relief. In support thereof, Plaintiffs allege as follows:

6 PRELIMINARY STATEMENT
7 This action is brought by Plaintiffs -- investors who contributed

   

  

}to a cryptocurrency investment program run by the BWM

 

9 || Defendants. In the investment program, each defendant played an important role: Defendant
10 | WONJAE KIM was the recruiter, Defendant DAVID KAGEL (through KAGEL LAW, the law
1! | firm he jointly operates with Defendant INA KAGEL) was the attorney and escrow agent
12 | giving the enterprise an air of legitimacy and security, and Defendant SAFFRON was the
13 || investment planner who orchestrated the operation.

14 2. Despite their promises to Plaintiffs of wealth, professionalism, and managed risk
15 || in the explosively popular world of cryptocurrency, the BWM Defendants perpetrated upon

16 || Plaintiffs a fraudulent financial scheme as old as time itself.

17 3. The BWM Defendants’ representations to Plaintiffs were nothing more than a

18 || ruse to separate Plaintiffs from their money, with no intent to invest Plaintiffs’ funds in

19 | legitimate investment vehicles or provide Plaintiffs any positive return on their investments.

20 4. Instead, the BWM Defendants were focused on converting Plaintiffs funds to

21 | their own benefit, which they did in short order amidst a sea of excuses and misdirection with

22 | the hope that Plaintiffs would not uncover the fraud perpetrated upon them.

23
24

25 2
AMENDED COMPLAINT

 

 

SDKD-CFTC-0000000001_ 0002
10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 43 of 106

5. Plaintiffs seek compensatory and equitable relief rescinding their investments

with the BWM Defendants and having all Defendants restore to them the assets and funds they

were falsely induced into investing. .
GENERAL ALLEGATIONS
THE PARTIES
Plaintiffs

6. Plaintiff HAYAN CHARLSTON is an individual domiciled in Pasadena,
California and is sui juris.

7. Plaintiff CHIN SE KIM is an individual domiciled in Orange, California and is sa juris.

Defendants

8. Defendant DAVID SAFFRON is an individual domiciled in Los Angeles,
California and is sui juris.

9. Defendant DAVID L, KAGEL (“Defendant DAVID KAGEL”) is an individual
domiciled in Los Angeles, California and is sui juris.

10. Defendant KAGEL LAW is a professional corporation organized under the laws.
of the state of California and maintains its principal place of business in Los Angeles, —
California. Upon information and belief, KAGEL LAW is currently controlled by its founder
and President, DAVID KAGEL in addition, public records reflect that Defendant INA
KAGEL is an attorney and is a Partner at KAGEL LAW, where she serves as the company’s
Secretary and Chief Financial Officer.

11. Defendant WONJAE KIM a/k/a WARREN KIM is an individual domiciled in

Irvine, California and is sui juris.

3
AMENDED COMPLAINT

SDKD-CFTC-0000000001_ 0003

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 44 of 106

12. Defendant INA P. KAGEL is an individual domiciled in Los Angeles,
California and is sui juris. As noted above, public records state that Defendant INA KAGEL is
an attorney and is a Partner at KAGEL LAW, where she serves as the company’s Secretary and
Chief Financial Officer.

Other Liable Persons/Entities

13. In addition to those persons and entities set forth as Defendants herein, there are
likely other parties who may well be liable to Plaintiffs, but respecting whom Plaintiffs
currently lack specific facts to permit them to name such person or persons as a party
defendant. By not naming such persons or entities at this time, Plaintiffs are not waiving their
right to amend this pleading to add such parties, should the facts warrant adding such parties.

JURISDICTION AND VENUE
Subject Matter Jurisdiction

14. This Court has subject matter jurisdiction over this action pursuant to California
Code of Civil Procedure § 410.10 because the amount in controversy exceeds Twenty-Five
Thousand Dollars ($25,000.00), exclusive of interest, costs and attorneys’ fees.

Personal Jurisdiction

15. This Court has personal jurisdiction over Defendants because: (a) at least one
Defendant is operating, present, and/or doing business within this District, and (b) Defendants’
breaches and unlawful activity occurred within this District.

16. The BWM Defendants solicited investors in this jurisdiction, including
Plaintiffs, to participate in the Bitcoin Wealth Management program -- reaping from those

investors large sums of money and other assets, including valuable cryptocurrency.

4
AMENDED COMPLAINT

SDKD-CFTC-0000000001_0004

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 45 of 106

17. In light of the foregoing, Defendants purposefully availed themselves of the
benefits of operating in this jurisdiction; and this Court may exercise personal jurisdiction over
Defendants.

Venue

18. | Venue is proper pursuant to California Code of Civil Procedure §§ 395(a) and
395.5 in that a substantial part of the events or omissions giving rise to the claims set forth
herein occurred in this judicial district, as several of the defendants reside and work in Los
Angeles and the BWM Defendants operated their Bitcoin Wealth Management program in Los
Angeles as well.

19. In light of the foregoing, this forum is a proper venue in which to adjudicate this

dispute.

 

FACTUAL ALLEGATIONS APPLICABLE TO ALL COUNTS
PLAINTIFFS ARE LURED INTO TRANSFERRING THEIR FUNDS TO DEFENDANTS

20. In late-2017, Defendant KIM introduced Plaintiffs to Defendants SAFFRON
and KAGEL at a meeting organized by the BWM Defendants.

21. The meeting -- held at a private medical office -- served as an opportunity for
the BWM Defendants to introduce themselves to Plaintiffs (and other investors) and to induce
Plaintiffs (and other investors) into investing in a purported high-yield, low-risk cryptocurrency
investment program (the “Bitcoin Wealth Management program”).

22. According to the BWM Defendants’ sales pitch, investors (like Plaintiffs) would
deliver to the BWM Defendants cryptocurrency and fiat currency as an investment, and the
BWM Defendants would return to the investors double the amount of their invested funds

within one month. For example, if an investor were to deliver to the BWM Defendants

5
AMENDED COMPLAINT

SDKD-CFTC-0000000001_0005

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 46 of 106

cryptocurrency or fiat currency valued at $100,000.00, that investor would receive a $200,000.00
payout -- in the form of either cryptocurrency or fiat currency -- one month after investing.

23. As part of their inducement to investors (including Plaintiffs) -- both at the
initial in-person meeting and in subsequent communications -- the BWM Defendants
represented the following, inter alia:

(a) the Bitcoin Wealth Management program would provide
investors very high yields with little-to-no-risk;

(b) the Bitcoin Wealth Management program would provide each
investor a return on his/her capital investment in a very short
amount of time;

(c) Defendant SAFFRON was an experienced investor who had
unique insight into cryptocurrency markets that allowed him to
produce huge returns on investments;

(d) Defendant SAFFRON had deposited one thousand two hundred
ninety (1,290) bitcoin into a secure cryptocurrency wallet!; and
the assets held in that wallet could serve as collateral to ensure
that investors’ funds were not dissipated without the investors
receiving a return on their investments. If, for some reason, an
investor did not receive his/her anticipated return on investment
in a timely manner, the investor could make a demand upon

- Defendants that they pull assets from that wallet to fully
compensate the investor in accordance with the terms of the
investment program;

’ (e) Defendant DAVID KAGEL was an experienced and trustworthy
attorney, and his law firm (KAGEL LAW) had unrestricted
access to the bitcoin reserve funded by Defendant SAFFRON;

(f) Defendants DAVID KAGEL and KAGEL LAW jointly served as
the escrow agent to safeguard investors’ deposited assets; and

(g) If Defendant SAFFRON were either unable or unwilling to
produce to any investor the promised investment results,
Defendants DAVID KAGEL and KAGEL LAW -- upon demand
by the investor -- would provide the investor the appropriate
funds from the SAFFRON-funded bitcoin reserve.

 

' Tn early-January 2018 -- when each bitcoin was valued at approximately $15,000.00 -- one thousand two hundred
ninety (1,290) bitcoin were valued at approximately $19,350,000.00.

6
AMENDED COMPLAINT

SDKD-CFTC-0000000001_0006

 
10

1]

12

13

14

15

16

17

18

19

20.

21

22

23

24

25

 

Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 47 of 106

24. Defendants DAVID KAGEL and KAGEL LAW even set forth in an identical pair
of January 21, 2018 letters to Plaintiffs many of those factual representations. See, Exhibit “A”
(letter to Plaintiff CHARLSTON) and Exhibit “B” (letter to Plaintiff KIM) hereto.

25. Moreover, at the initial in-person sales pitch and in subsequent communications,
Defendant KIM specifically made the following representations to induce investments from the
gathered guests:

(a) Investors in the Bitcoin Wealth Management program were
guaranteed to receive the promoted return on their investments;

(b) The Bitcoin Wealth Management program was fail-proof;

(c) Defendant KIM and Defendant SAFFRON were partners in this
investment venture;

(d) Defendant KIM and Defendant SAFFRON traveled on private
jets across the country speaking with, and signing up, investors to
participate in the Bitcoin Wealth Management program;

(e) Defendant SAFFRON is a genius investor who has earned
millions of dollars using his investment strategies;

(f) Defendant KIM had himself invested in the Bitcoin Wealth
Management program, and his investment in the program had
made him wealthy;

(g) Though investment funds would ultimately go to the same place
for the same purpose, investors could deliver their investments in
the Bitcoin Wealth Management program to either Defendant
KIM or to Defendant SAFFRON;

(h) Defendant KIM, who speaks fluent Korean (as did several of the
potential investors invited to the in-person sales pitch), could be
trusted; and

(i) Ifthe gathered guests were to invest in in the Bitcoin Wealth
Management program, Defendant KIM would remain involved
and oversee the investments.

7
AMENDED COMPLAINT

SDKD-CFTC-0000000001_0007

 
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 48 of 106

Exhibit 4 - Information & Documents Produced by the Murrin
Law Firm
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 49 of 106

MURRIN LAW FIRM

 

——— EST. 1977
Mailing address: Jj. Owen Murtin Client Appoirument Office:
7045 E. Los Santos Drive wwwinurrinlawfirm.com 5150 Pacific Coast Highway
Long Beach, CA 90815 Jovarrin@snurrinlowfirin.com Suite 200, Long Beach, CA 50804
562-342-3011 (Office)
562-724-7007 (Fas) Practicing law in Califomia & North Dakota only.

Nationwide Securities Arbitration and Mediation Services.

February 5, 2018

Via Certified Mail 7017 2680 0001 0735 5044

David L. Kagel

Kagel Law, a Professional Corporation
1801 Century Park East, Suite 1201
Los Angeles, CA 90067

Via Certified Mail 7017 2680 0001 0735 5051

David L. Kagel
9400 Readcrest Drive
Beverly Hills, CA 90210

Via Certified Mail 7017 2680 0001 0735 5068
Ina Kagel

Managing Partner, Kagel Law, APC

202 N. Canon Dr.

Beverly Hills, California 90210

Via Certified Mail 7017 2680 0001 0735 5075

David Saffron

North Hollywood, mn

Re: Ten (10) Day Notice for Return of Deposit

Dear Mr. Kagel, Ms. Ina Kagel (Managing Partner, Kagel Law, APC), and Mr. Saffron:

Our firm has been retained to represent a group of investors in Mr. Saffron’s Bot
Investment Trading Program. Before investing, the investors were told about an escrow trust fund
that would provide security for any losses. The escrow trust fund was to be administered by Mr.
David Kagel. In fact, the investors were assured by both Mr. Saffron and Mr. Kagel orally and in
writing that the “security escrow” fund in the form of a cryptocurrency wallet was accessible by
both Mr. Saffron and Mr. Kagel. Specifically, these investors are in receipt of a letter dated

January 7, 2018 in which Mr. Kagel represented that Mr. Saffron agreed to assure that our clignts’
. Exhibit 2 p. 1

SDKD-Murrin-0000000011
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 50 of 106

Mr. Kagel, Ms. Ina Kagel, Kagel Law, APC, and Mr. Saffton
February 5, 2018
Page 2

deposit of bitcoin and other cryptocurrency will be retuned if the Saffron Bot Investment Trading
Program does not work or if Saffron does not perform. Mr. Kagel represented in the letter that he
has unrestricted access to the cryptocurrency wallet in the event that Mr. Saffron is unable or
unwilling to return the deposited cryptocurrency. See the letter, dated January 7, 2018, attached,
for evidence of the above statements.

Mr. Saffron has been unable and unwilling to return the bitcoin to the investors as
promised. He has been nonresponsive to our clients’ attempts to contact him. The time has passed
in which Mr. Saffron promised to pay the investors back. Moreover, through phone calls our
clients have made to Mr. Kagel seeking to return the investors’ deposits of bitcoins or
cryptocurrency, it now appears that Mr. Kagel seems to be back-pedaling on whether or not he has
access to the cryptocurrency wallet.

Therefore, please let this letter serve as our clients’ ten business day notice to return our
clients’ deposits of bitcoin or cryptocurrency in Mr. Saffron’s Bot Investment Trading Program.
This demand letter is being sent to both David Saffron and David Kagel pursuant to the terms of
the January 7, 2018 letter.

Specifically, the following investors are requesting the return of the bitcoins lent to Mr.
Saffron during the time period of January 2, 2018 through January 6, 2018:

The initial set of investors demanding a return of the above described investment are:

Rodney Burton 50.0 Bitcoins
Frank E. Calabro Jr. 50.0 Bitcoins
Hitesh Junega 20.0 Bitcoins
Michael Jamison Palmer 50.0 Bitcoins
Kameron Pollock 2.5 Bitcoins
Nathan Van Tuyl 28.0 Bitcoins
Dee Washington 5.0 Bitcoins
Eddie Wilds 1.0 Bitcoin

 

For a total of 206.5 Bitcoins deposited and not returned.

To quote from Mr. Kagel in his January 7, 2018 letter to our client investors:

He [David Saffron] has agreed to at all times maintain the deposit in the wallet
and give this firm unrestricted access to it. If you have not received the return
of your deposit from Mr. Saffron following ten business days’ notice to him
with a copy to us, upon five business days’ notice to us we will return your
deposit from the aforementioned wallet.

Our clients have not received the return of their deposit or the promised retum on their
investment. Please return the deposit within the time required or we will take the appropriate legal

Exhibit 2 p. 2

SDKD-Murrin-000000001 1
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 51 of 106

Mr. Kagel, Ms. Ina Kagel, Kagel Law, APC, and Mr. Saffron
February 5, 2018 :
Page 3

action to assure that our clients’ oral and written agreements with Mr. Saffron and Mr. Kagel are
honored. ,

Please do not hesitate to give me a call if you wish to resolve this matter swiftly and
amicably, or if you have any questions, suggestions, or instructions on how to obtain the
deposited bitcoin as quickly and efficiently as possible.

Very truly yours,
LAW FIRM

J. Owen in

Exhibit 2 p. 3

SDKD-Murrin-000000001 1
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 52 of 106

MURRIN LAW FIRM

EST. 1977

 

 

Mailing address: J. Owen Murrin Client Appoinnment Office:
7045 E. Los Santos Drive www. murrinlawfirm.com 5180 Pacific Coast Highway
Long Beach, CA 90815 jmurrin@murrinlawfirm.com Suite 200, Long Beach, CA 90804
562-842-3011 (Offfice}

562-724-7007 (Fas) Practicing law in California & North Dakota only.

Nationwide Securities Arbitration and Mediation Services.

March 2, 2018

Office of Chief Trial Counsel .
Intake Department

State Bar of California

845 South Figueroa Street

Los Angeles, California 90017-2515

Re: David Kagel, Kagel Law, APC
State Bar # 58961
Ina P. Kagel, Kagel Law, APC
State Bar Number #198706

Bitcoin Investment Escrow Account at Kagel Law, APC

Dear Counsel:

Our office has been retained by a group of disgruntled investors who have been taken
advantage of, and quite possibly the victims of outright theft, at the hands of Kagel Law, APC.

This is not our first time reporting this type of activity regarding David L. Kagel to your
office. Your office is already in receipt of a complaints against David Kagel by two other groups
of clients who were wronged by David L. Kagel. One group includes State Bar complaint file
numbers 16-F-12734, 16-F-12735, 16-F-12737, 16-F-12738, 16-F-12739, 16-F-12740, 16-F-
12741, 16-F-12742, 16-F-12743, 16-F-12744, 16-F-12745, 16-F-12746, 16-F-12747, 16-F-12748,
16-F-12749, 16-F-12750, 16-F-12751, 16-F-12755; and the other group of clients include
complaint file numbers 16-F-15467, 16-F-15468, 16-F-15469, 16-F-15470, 16-F-15471, 16-F-
15756, 16-F-15669, 16-F-23837. These two groups of investors’ complaints all had to do. with
David Kagel breaching his fiduciary duty when acting as a trustee of a viatical life settlement
investment trust. One group of these clients won a $1.3 million judgment against David L. Kagel,
which is now up on appeal and hence your office is suspending any action on this matter until such
time as the appellate court rules.

Our current set of investors, the subject of this letter to the State Bar, were assured by
David L. Kagel that his firm, Kagel Law, APC would act as an escrow of bitcoin deposits. Mr.
Kagel was working with David Saffron (Saffron has been extradited to Fulton County Georgia on

SDKD-Murrin-0000000024
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 53 of 106

Office of Chief Trial Counsel
Intake Department

March 2, 2018

Page 2

February 16, 2018 for Financial Transaction Card Fraud and is awaiting trial in Fulton County, see
Exhibit 5).

To quote from Mr. Kagel in his January 7, 2018 letter to our client investors:

He [David Saffron] has agreed to at all times maintain the deposit in the
(bitcoin) wallet and give this firm unrestricted access to it. If you have not
received the return of your deposit from Mr. Saffron following ten business
days’ notice to him with:a copy to us, upon five business days’ notice to us we
will return your deposit from the aforementioned wallet. See Exhibit 1.

Our firm has given David L. Kagel, Ina Kagel, Kagel Law, APC and David Saffron the 10
day and follow up 5 day notice to no avail. (See Exhibits 2, 2a and 4). When our office contacted
the District Attorney, they instructed us to let the State Bar know of this new development, namely
that David L. Kagel, now this time along with his wife and law partner, Ina Kagel, continue to
breach their fiduciary duty to the investing public. The attached letters summarize the case, which
case wiil be filed shortly in Superior Court. Please see the attached letter from David Kagel to our
clients, and our firm’s letters to David L. Kagel, Ina Kagel and David Saffron pursuant to the notice
requirements as set forth in Mr. Kagel’s letter. Mr. Kagel’s bizarre explanation in his February
12, 2018 letter (Exhibit 3) reveals Kagel’s inability to grasp one of the major benefits of Bitcoin,
that being its ability to be accessible to only the persons who have access to a 24 digit code. Once
a person has access to that code, the code cannot be pulled back as Kagel claims that Saffron was
able to do in the midst of being attacked and assaulted. This appears to be a dishonest statement
by Kagel.

Ina Kagel may claim that she is not part of this, but when she was deposed in August,
2017, she stated under oath that she became a 99% owner of Kagel Law, APC at the time when
David Kagel was suspended. She stated that she has always been a part of Kagel Law. As such,
due to Mr. Kagel’s bar record, and Ina Kagel’s 99% ownership interest in the firm, Ina Kagel
was on notice that she had a duty to supervise. The California Supreme Court recognizes the
obligation to develop appropriate office procedures and to supervise law office staff, as well as
the duty to provide effective supervision to junior lawyers. (See Trousil v. State Bar (1985) 38
Cal. 3d 337, 342 (“lapses in office procedure...[may be] deemed ‘wilful’ for disciplinary
purposes”); Gabba v. State Bar (1990) 50 Cal. 3d 344, 353 (duty to supervise other
lawyers); Waysman v, State Bar (1986) 41 Cal. 3d 452, 455 (duty to supervise law office
staff); see also, Calif. Ethics Opn. 1997-50 at 3 (“Each attorney has the obligation to supervise
his or her subordinates and employees.”).) (Deposition Transcript available upon request.)

We bring this matter to your attention now because the District Attorney’s office informed
us that this new information on additional and continued wrong doing by David L. Kagel should
be in the State Bar’s hands at such time the State Bar takes the above mentioned State Bar
complaints under consideration, which we were told would be when the appellate court rules on
the pending Anderson v Kagel matter.

SDKD-Murrin-0000000024
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 54 of 106

Office of Chief Trial Counsel
Intake Department

March 2, 2018

Page 3

It could possibly be months if not years before the civil court will be able to take any action
on this new bitcoin matter against Kagel. It is our hope that the investing public be afforded
protection from such predatory practices while the wheels of justice move forward on the bitcoin
case.

Feel free to call our office if you have any questions regarding the above matter.
Attached to this letter is more specific information about our clients’ complaints against David L.
Kagel and Ina Kagel.

MURRIN LAW FIRM

Very truly yours,

 

SDKD-Murrin-0000000024
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 55 of 106

Office of Chief Trial Counsel
Intake Department

March 2, 2018

Page 4

State Bar Complaint Information Sheet

1, Clients names and contact information:

Nathan Van Tuyl Frank E. Calabro Jr. Rodney Burton
Top View Films a .

cleansville, NC Campsprings, MD
Irvine, CA (252) 503-2092 (202) 604-5415

    
  
  

    

(714) 415-8586 frankiecalabrojr@gmail.com —_gotmillionsonline@gmail.com
Nvantuyl@gmail.com
Eddie Wilds Kameron Pollock
fF
Harrisonburg, VA Froth Smith, AZ | Moorpark, CA
(540) 282-2168 (92S) 400-1358 (805) 657-783

 

Washingtondee1$83 @gmail.com wildholdings@gmall.com Kameron.pollock? @gmail.com

c r Hitesh Juneja

 

ulder, CO irvine, CA
(720) 365-0536 714-422-9298
Jamison777@gmail.com hitesh93@gmail.com
2. Attorneys’ Contact information:
David L. Kagel ina P Kagel
Kagel Law, APC Kagel Law, APC
1801 Century Park East, Suite 1201 1801 Century Park East, Suite 1201
Los Angeles, CA 90067-2314 Los Angeles, CA 90067-2314
dkagel@earthlink.net ikagel@earthlink.net
State Bar # 58961 State Bar Number 198706
310-860-9975 Phone: 310-271-1525
Fax 310-271-0118 Fax 310-271-0118

3. This particular group of investors have not complained to the State Bar about this Attorney, but two
other sets of investors have pending complaints against David L Kagel for breach of fiduciary duty. One
group won a $1.3 million civil judgment against David L. Kagel which is pending before the Appellate
Court. See attached letter for State Bar Complaint file numbers.

4. This group of Bitcoin investors were sent a letter by Kagel Law, APC assuring the investors that Kagel
Law, APC was acting as an escrow for deposited funds. See Exhibit 1. Part of the sales pitch was that
if the Investors turned over their money, that Kagel Law, APC would provide security that their deposit
would be returned.

5. Statement of the case:

A group of Bitcoin investors were approached by David Saffron to invest in a short term
crypto-currency bot trading program. Some of the investors invested a small amount. On

SDKD-Murrin-0000000024
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 56 of 106

Office of Chief Trial Counsel
Intake Department

‘March 2, 2018

Page 5

January 3, 2018 these investors were paid back triple their investment. This created an
excitement and these investors communicated this profit to other investors. This was followed by
a meeting on January 4, 2018. During this meeting David Saffron made a presentation to a larger
group of investors. At this meeting Saffron stated that he had an automated bot/A-1/trading
software that was able to open and close positions automatically and net him 5 to 8 times return
on trades. Saffron wanted more funds to be able to scale up his trading. He stated that he had
1000-bit coin ($15 million) in a private escrow fund held by David L. Kagel (his attorney). Kagel
had access to this money. This money would be paid out as a protection if Saffron’s projected
returns didn’t prove correct or allow for the return of investor money. In case the
promised/projected returns were not provided, Mr. Kagel would have access the escrow/funds to
pay the investors. Based on the above representation that Mr. Saffron proclaimed, he had open
investor positions and was accepting more money. The projection Saffron made for this
investment was that this would produce a 3 to 1 return on January 7, 2018, David Kagel made
representations contained in the attached letter see (Ex. 1), which read in part as follows:

“,..In order to assure that your deposit will be returned in the event that Mr. Saffron is
unable or unwilling to do so, he has deposited at least one thousand-bit coin into a wallet

_to which he has given us access. He has agreed to at all times maintain the deposit in the
wallet and give this firm unrestricted access to it. If you have not received the return of
your deposit from Mr. Saffron following ten business days’ notice to him with a copy to
us, upon five business days’ notice to us we will return your deposit from the
aforementioned wallet.”

This letter was signed by David L. Kagel, Kagel Law, A Professional Corporation.

When Kagel Law, APC, David L. Kagel and Ina P. Kagel were contacted about a return of their
deposit of over $3,000,000, David L. Kagel stated that he no longer had access to the funds. See
Exhibit 3. It appears that David Saffron was arrested, imprisoned and then extradited to Fulton
County Georgia to await trial on Financial Transaction Fraud. See Exhibit 5. David L. Kagel
replied to our demand letter, (see Exhibit 3) saying that David Saffron should be in a position to
return the investors deposits by the end of the week. That letter was written on February 12. No
investors have received any return of their investment.

6. This complaint has not reached the lawsuit stage yet, but a law suit is being
contemplated.

7. Kagel Law APC has 2 attorneys, David L. Kagel and Ina P. Kagel.

8. Translation services are not needed.

Signatures on next page

SDKD-Murrin-0000000024
Case 2:19-cv-01697-JAD-DJA Document 5-2. Filed 09/30/19 Page 57 of 106

Office of Chief Trial Counsel
Intake Department

March 2, 2018

Page 6

 

 

 

 

 

 

 

 

Client: Nathan Van Tuyl Date
Nathan Van Tuyf 3/8/18
Client: Frank E. Calabro Jr. Date
Client: Rodney Burton Date
Client: Dee Washington Date
Client: Eddie Wilds Date
Client: Kameron Pollock Date
Client: Michael Jamison-Palmer Date
Client: Hitesh Juneja Date

Signatures by facsimile or other method of reproduction shall have the same force and effect as

this original instrument. This instrument may be executed in counterparts.

SDKD-Murrin-0000000024
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 58 of 106

 

 

 

 

 

 

 

Office of Chief Trial Counsel

Intake Department

March 2, 2018

Page6

Client: Nathan Van Tuy) Date
- rand € lababas fu 3-2 “ALB

Client: Frank E. Calabro Jr. - Date

Client: Rodney Burton Date

Client: Dee Washington Date

Client: Eddie Wilds Date

Client: Kameron Pollock Date

Client: Michael jamison-Palmer Date

Client: Hitesh Juneja Date

Signatures by facsimile or other method of reproduction shall have the same force and effect as
this original instrument. This instrument may be executed in-‘counterparts.

 

 

SDKD-Murrin-0000000024
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 59 of 106

 

Office of Chief Trial Counse]
Intake Department

March 2, 2018

Page 6

 

Client: Nathan Van Tuyl Date

 

 

 

 

 

 

 

 

 

Date
Client: Rodney Burton Date
Client: Dee Washington Date
Client: Eddie Wilds Date
Client: Kameron Pollock Date
Client: Michael Jamison-Palmer Date
Client: Hitesh Juneja Date

Signatures by facsimile or other method of reproduction shall have the same force and effect as
this original instrument. This’ instrument may be executed in counterparts,

SDKD-Murrin-0000000024
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19

 

 

 

 

 

 

 

 

Office of Chief Trial Counsel

intake Department

March 2, 2018

Page 6

Client: Nathan Van Tuyt Date
Client: Frank E. Calabro Jr. Date
Client: Rodney B Date
Yu ee 3) /a017
Client: Dee Washington Date
Client: Eddie Wilds Date
Client: Kameron Pallock Date
Client: Michael Jamtson-Palmer Date
Client: Hitesh Juneja Date

Page 60 of 106

o-«

Signatures by facsimile or other method of reproduction shall have the same force aud effect as

SDKD-Murrin-0000000024
@3/19/2818 83:87PM 4797854195

Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19

 

 

 

 

 

 

 

 

 

JIFFY PRINT
Office of Chief Trial Counsel
Intake Department
March 2, 2018
Page 6
Client: Nathan Van Tuyl Date
Client: frank E. Calabro Jr. Date
Client: Rédney Burton Date
Client: De Washington Date
Client: Eddie Wits Date Le
i
!
Client: Kameron Pollock Date
i
lent: Michae Jamison-Palmer Date
Client: Hitesh Juneja Date

Page 61 of 106

PAGE 841/81

Signatups by facsimile or other method of reproduction shall have the same force and effect as

$ ori inal instrument. This instrument may be executed in counterparts.

:
:
i
I
t

 

SDKD-Murrin-0000000024
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 62 of 106

 

 

 

 

Office of Chief Trial Counsel

Intake Department

March 2, 2018

Page 6

Client: Nathan Van Tuyl Date
Client: Frank E. Calabro Jr. Date
Client: Rodney Burton Date
Client: Dee Washington Date

 

Client: Eddie Wilds Date

 
 
  

3/5/2017

Client: Kameron P#fock Date

    

 

Client: Michael Jamison-Palmer Date

 

Client: Hitesh Juneja Date

Signatures by facsimile or other method of reproduction shall have the same force and effect as
this original instrument. This instrument may be executed in counterparts.

SDKD-Murrin-0000000024
Case 2:19-cv-01697-JAD-DJA

Office of Chief Trial Counsel

Intake Department
March 2, 2018
Page 6

 

 

 

 

 

 

Client: Nathan Van Tuyl Date
Client: Frank E. Calahro Jr. Date
Client: Rodney Burton Date
Client: Dee Washington Date
Client: Eddie Wilds Date
Client: Kameron Pollock “Date

aa it: M son-Palmer

 

Client: Hitesh Juneja

Signatures by facsimile or other method of reproduction shall have the same force and effect as

this original instrument. This may be executed in counterparts.

Document 5-2 Filed 09/30/19 Page 63 of 106

SDKD-Murrin-0000000024
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 64 of 106

‘syeciayemog u] paynoavs aq Sour yrauMASHA sTyy, “ETUNASU] [EMIS sity
Se JoaYo PUB ooJoy owes aT daBy [TeYs UoHanposdar Jo poyjous Jojo J6 oppuutsoay Aq samBUstS

 

 

 

 

 

 

 

 

 

 

axed efaunr yseuH *3Uatl9
aed JdUIEg-VOSMEL TSE 31UA}{9
axed OIIOd UOsBUIY WUBI
Be SPIAA SIPPA UBD
a1eQ UOTEUTYSE NY, BRA “NAD
aed uoung Asupou i3izaq>
med “af Oage}ED “3 yUeLs =yUATD
aed JAN] UEA UeIpeN UaqD
9 ade

8107 'z Toe

[esuMoy [el] JONI JO sO

SDKD-Murrin-0000000024
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 65 of 106

KAGEL LAW
A Professional Corporatian
1801 Century Perk East, Suite 1201
Los Angeles, CA 90067
TELEPHONE: (310) 860-9075

February 12,2018

j. Owen Murrin

Murrin Law Firm

7945 E. Los Santos Drive
Long Beach, CA. 90815

Re: David Saffron
Dear Mr. Murrin:

lam in receipt of your letter of February 5, 2018. Please direct all correspondence regarding
this matter to me only, at the above address or by email. Mrs. Kagel is not the “managing
partner® of this firm as it is a professional corporation.

On January 23, 2018 Mr. Saffron was brutally beaten and robbed of his computer at his
apartment. His life was threatened by his assailants in an attempt to obtain access to his
bitcoin wallets, including the wallet held for the benefit of your clients. In order to secure
the contents of the wallets, and at the risk of his life, Mr. Saffron disabled access to them by
anyone other than himself, including the undersigned.

When his assailants left Mr. Saffron called the Los Angeles police. After taking a report he
was arrested on an outstanding warrant from the State of Georgia on a relatively minor
matter, not involving bitcoin, which he believed had been resolved. He has waived
extradition and is currently being transported to Atlanta, His counsel there has assured me
that he believes that Mr. Saffron will be released upon payment of an amount being held in
his trust account.

Following his release { believe that Mr. Saffron will contact all of his investors, including
your clients, and return their deposits or otherwise make arrangements satisfactary to
them. | expect that he will be able to begin that process by the end of this week. When | have
additional information | will contact you.

Very truly yours,

Kagel Law, a Professional Corporation

Dyvia L.Kagel f  ~

 
 

 

 

SDKD-Murrin-0000000047
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 66 of 106

MURRIN LAW FIRM

EST. 1977

 

 

Mailing address: J. Owen Murtin Client Appointment Office:
7045 E. Los Santes Drive www.murrinlawlirm.com $150 Pacific Coast Highway
Long Beach, CA 90815 jmertin@murrinlawfirm. com Suite 200, Long Beach, CA 90804
562-342-8011 (Office)

362-724-7007 (Fad Practicing faw in California & North Dakom only.

Nationwide Securities Arbitration and Mediation Services.

February 15, 2018

Via Certified Mail 7017 2680 0001 0735 5099

David L. Kagel, Chief Executive Officer, Director of
Kagel Law, a Professional Corporation ,
1801 Century Park East, Suite 1201

Los Angeles, CA 90067

Via Certified Mail 7017 2680 0001 0735 5129

Ina Kagel

Chief Financial Officer, Secretary, and Director of Kagel Law, APC
202 N. Canon Dr.

Beverly Hills, California 90210

Via Certified Mail 7017 2680 0001 0735 $105

David Saffron

North Hollywood, CA

Via Certified Mail 7017 2680 0001 0735 5112

David Saffron, Booking No. 5211943
Los Angeles County Sheriff's Dept.
P.O. Box 86164

Terminal Annex

Los Angeles, CA 90086-0164

Re: Five (5) Day Further Notice for Return of Deposit of Bitcoins or other
Cryptocurrency

Dear Mr. Kagel, Ms. Ina Kagel (Chief Financial Officer, Secretary, and Director of Kagel Law,
APC), and Mr. Saffron:

We write to follow up on our previous correspondence of February 5", Pursuant to your
January 7, 2018 letter to our clients (attached hereto), your agreement with our clients is as follows:

“In order to assure that your deposit will be returned in the event that Mr.
Saffron is unable or unwilling to do so he has deposited at least one thousand bitcoin

SDKD-Murrin-0000000051
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 67 of 106

Mr. Kagel, Ms. Ina Kagel, Kagel Law, APC, and Mr. Saffron
February 15, 2018
Page 2

in a wallet to which he has given us access. He has agreed to at all times maintain
the deposit in the wallet and give this firm unrestricted access to it. If you have not
received the return of your deposit from Mr. Saffron following ten business days’
notice to him with a copy to us, upon five business days’ notice to us we will return
your deposit from the aforementioned wallet.” (emphasis added)

Please consider this letter our clients’ formal five day notice to you, (following up on our
previous 10 day demand letter dated February 5, 2018), that Mr. David Saffron has not returned
the deposit of bitcoin and other forms of cryptocurrency to our clients in the prescribed time
period allowed. As such, pursuant to your January 7, 2018 agreement as quoted above, we
hereby demand that Kagel Law, APC, (David L. Kagel; Chief Executive Officer, and Director,
and Ina Kagel; Chief Financial Officer, Secretary, and Director of Kagel Law, APC) make good
on the above stated promise to return our clients’ deposit of bitcoin and other forms of
cryptocurrency, the amounts of which are outlined in detail in our February 5 letter.

Additionally, we are in receipt of your February 12" letter. Your letter raises several
concerns. First of all, your January 7", 2018 letter assures my clients that your firm will have
unrestricted access to the wallet. As such, it defies logic that Mr. Saffron, while under duress,
would disable all access to the wallet by your firm, instead of protecting his life and disabling his
own access to deter the assailants. Nevertheless, without trying to speculate as to Mr. Saffron’ s
state of mind during the stressful event you describe in your letter, the bottom line is that our clients -
are gravely concerned about receiving their deposit back.

Given that Mr. Saffron has a public record of Financial Transaction Card Fraud in Fulton
County Georgia, and given that Mr. Saffron has been, by your own admission, recently extradited
to Atlanta, Georgia, my clients hereby demand the following information:

1. Given that my clients were told that this is a Ledger Nano Account (Hardware wallet),
my clients want the receiving address verifying that the cryptocurrency was received and is still
being held in one wallet and that the coins (Bitcoins) have not been dissipated into various and
many wallets. In furtherance thereof, my clients want viewing access to the wallet holding their
deposit. As you know, viewing a wallet is easily done if in possession of the correct watching
wallet address. Viewing does not allow withdrawal and wallet addresses are given freely for
deposits. Allowing my clients access to the watching wallet address will assure my clients that the
bitcoins still exist.

2. Given that my clients were told that your office, Kagel Law, APC, would be acting to
“assure” that the deposit would be returned, my clients demand proof from you that the coins still
exist in the wallet and demand proof that the coins ever existed in the wallet.

3. My clients are-confused about your statement that “Mr. Saffron disabled access to them
(cryptocurrency) by anyone other than himself.” My clients want you to define “access”. Is access

SDKD-Murrin-0000000051
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 68 of 106

Mr. Kagel, Ms. Ina Kagel, Kagel Law, APC, and Mr. Saffron
February 15, 2018
Page 3

to this wallet through a key or key phrase, through a PIN number or through other means? Again,
it defies logic that if you previously had unrestricted access to the wallet, that Mr. Saffron could
disable that access during a stressful event as described in your February 12" letter.

4, My clients were assured that your office was performing an escrow function. As such,
my clients want to know what precautions you have taken to assure the safekeeping of my clients’
deposit.

Again, our clients have not received the return of their deposit or the promised return on
their investment. Please return the deposit within the time required or we will take the appropriate
legal action to assure that our clients’ oral and written agreements with Mr. Saffron, Mr. Kagel,
and Kagel Law, APC are honored.

Please do not hesitate to give me a call if you wish to resolve this matter swiftly and
amicably, or if you have any questions, suggestions, or instructions on how to obtain the
deposited bitcoin as quickly and efficiently as possible. As you know a swift and amicable
resolution of this matter without further legal action is in everyone’s best interest.

Very truly yours,

MURRIN LAW FIRM

 

SDKD-Murrin-0000000051
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19

KAGEL LAW
A Professional Corporation
1801 Century Park East, Suite 1201
Los Angeles. CA 90007
|} TELEPHONE: (310) 660-9975
E-MAIL: dkagel@earthlink net

cette re

 

i | January7,2018

 
 
 
 
       

 

4Coen. LLC

 

vel to David Saffron. We understand that you will
d other forms of cryptacurrency with Mr.
‘investing on your behalf. He has agreed ta
lo yau together with a profit. In order to assure
returned in the event that Mr, Saffron is unable
has deposited at least one thousand bitcain ina
1 en us access. He has agreed to at all times
5 pasit i the wallet and give this firm unrestricted access
ip it. f you have not received the return of your deposit from Mr. Saffron
plowing ten businessMays' notice to him with 3 copy to us, upon five
qusiness days’ ah us we will return your depasit from the

 
   
  

e
Q

10U agree to copy, us f all written communication hetween you and Mr,
wifron and te vege of the contents of all verbal communications

 

Page 69 of 106

SDKD-Murrin-0000000051
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 70 of 106

 

To: David Saffron Detalis
1/3/98, 1:30 PM
OTT
feet
return of :

 

 

Yes for what position?

 

US/8, a1] PRA

These ten are from you and Vincent
‘correct 22.

 

 

Okie a : : '
| was just curious :

iv already made 49 coin on the Win 3
‘sessions

iMessage © G.

 

SDKD-Murrin-0000000402
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 71 of 106

 

To: David Saffron Details

iMessage with 137108498408
Wea, #22 PM

 

NAVAS SEU EEN Pe Eros han ae gee RRR SNS

_bitcoiné.

 

| BRL

My wallet

“4/2/18, 11:48 PAA
Did you charge computer at last

iMessage

 

 

 

SDKD-Murrin-0000000485
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 72 of 106

To: David Saffron Detais

 

Ok.

1738, 6:52 AM

 

Just landed in la

30 bte on. Friday
Then -

Thank you all:

 

: toar’t believe im stil awake tot
And in fa
AWWW
Likewise -
x Transaction Details

January 3. 2018, Gad AM

Received $150,348.83
LQ

aia ts

Complete

fdemea

Srareeper eed
$150,348.83

 

Starting balance: $70.71

iMessage

 

ED
1G

SDKD-Murrin-0000000486
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 73 of 106

 

To: David Saffron Details

Revit
$150,348.83

Starting balance: $70.71
Ending balance: $150,419.54

Exchange rate when received:
$15,044 .72/pte -0.00%

Received At This Addrass

a *.°

fdlore...

 

Confirmed

Hell Day

Wake up Las Vegas

Fly to la

Meeting 1: 9:30

Meeting 2: 10:30

Meeting 3: 11:30

Meeting 4: 12-1pm

Zoom conference call 1pm - 2pm
Meeting 5: 3pm-4pm

Fly back to Vegas : 4:30pm
7:30pm Vegas meeting 6

11:30 pm meeting 7

During all this answer 1400 ernails
2423 texts

56 vm

D

- iMessage S

SDKD-Murrin-0000000487
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 74 of 106

To: David Saffron Detatis §

 

Yep

 

 

Send me your wallet address for retumn of
30BtC oo

 

 

Yes for what position?

 

USB, 471 Pe .

These ten are from you and Vincent
correct 2

 

 

“Okie

 

Okie ’
Iwas just curious :
Iv already made 49 coin on the 10 in 3
sessions | os {

iMessage a 2» ©

 

ERSTE TTTEN wr = STARE PPTL PEO REPT EEE TART SPEEA ET IN BI NE PR IE ELT IN EE CITT

_ SDKD-Murrin-0000000488
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 75 of 106

Exhibit 5 - Information & Documents Produced by Preston
Sterling Kerr
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 76 of 106

Law Offices of P. STERLING KERR

May 18, 2018

_ Justin in '

Brian Johnson (Meta-Tech Consultants L.L.C.,);

David Saffron (Kinetic Marketing Systems Inc,)

RE: Legal Services for Creation of Joint Venture Agreement, Cayman Island hedge fund

Gentleman,

We are pleased that you are considering our firm for legal services. This letter will confirm our
discussion regarding engagement of this firm and will describe the basis on which our firm will

provide legal services on behalf of Justin Baraglia, Brian Johnson (Meta-Tech Consultants
L.L.C.); David Saffron (Kinetic Marketing Systems Inc.).

Accordingly, we submit for your approval the following provisions governing our engagement. If

you are in agreement, please sign the enclosed copy of this letter in the space provided below. If you
have any questions about these provisions, or if you would like to discuss possible modifications, do

not hesitate to contact us. Again, we are pleased to have the Opportunity to serve you.

CLIENT. Our client in this matter will be Meta-Tech Consultants L.L.C., Justin Baraglia, Brian
Johnson (Meta-Tech Consultants L.L.C.); David Saffron (Kinetic Marketing Systems Inc.) and is

referred to in this letter as the “Client.”

SCOPE, We are engaged to provide the-Client with the following services:

- Separation of a joint venture agreement between Kinetic Marketing Systems Inc, and

Meta-Tech Consultants L.L.C.;

- Creation of a general partner under Cayman law (for registration of Meta-Tech
Consultants L.L.C. as a foreign Corp doing business in the Cayman Island);

- Creation of Cayman hedge fund (Omicron Propriety Fund, LP) ,

- Creation of Limited Partner agreement for hedge fund;

- Creation of Disclosure documents;

- Creation of Accredited investor questionnaire, subscription agreement (or equivalent

Cayman custody documents)
- Law Firm to act as one of the directors of the Cayman entity;
- Filing of required REG. D 506 (c)

We may agree to expand or limit the Scope of our representation from time to time; however,
expansion or limitation must be confirmed in a writing signed by you and us.

2450 St. Rose Parkway + Suite 120 » Henderson, NV 89074
Phone: (702) 451-2055 » Fax: (702) 451-2077
wwwsterlingketrlaw.com =

3131 Las Vegas Boulevard South, Las Vegas, NV 89109 = Tel (702) 770-7000 — wynnresorts.com

any

awe Mares eee

SDKD-Kerr-0000000001
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 77 of 106

TERM. Our representation shall continue on an as needed basis, In addition, either the Client or the
firm may terminate our engagement at any time for any reason upon notice to the other. Our right to
terminate may be limited by the applicable rules of professional conduct. In the event that we
terminate the engagement, we will take such steps as are reasonably practicable to protect the
Client’s interests in the above matter and, if the Client requests, we will suggest possible successor
counsel and provide that counsel with whatever materials Client provided to us. If permission for
withdrawal is required by a court, we will promptly apply for that permission, and you agree to
engage successor counsel to represent the Client.

PERSONNEL. The attomey executing this Agreement on behalf of our firm will be the principal
attorney responsible for handling this matter on behalf of the Client; however, the Client agrees that
certain portions of the legal work may be delegated to other attomeys and staff within the firm within
the reasonable discretion of the principal attorney. This delegation may require meetings which
expend the time for which you will be billed. In addition, if in the opinion of the principal attorney, it
is necessary for the timely or proper handling of the matter, our firm may on behalf of the Client
retain local or other legal counsel, court-reporters, photographers, surveyors, title companies,
appraisers, and experts either as witnesses or advisors. In the event our arrangement with other legal

counsel would involve a division of our fee, we will advise you and assume your approval unless you
promptly inform us otherwise.

.FEES. Our fees will be based on the time spent, with the minimum billable increment of time being
one-tenth (.1) of an hour and will be paid by the Client. The services for which you may be charged
include, for example, telephone and office conferences, contract drafting, conferences among our
employees, research, correspondence, opinions, memoranda, court appearances, depositions,
preparation of litigation documents, travel, and related papers. Rates for each attorney, paralegal and
law clerk are based upon that person’s experience, years in practice, expertise, and professional
achievement, The Firm’s current rates are as follows:

The Firm adjusts these rates from time to time typically on an annual basis. The firm will notify you
of adjustments, and you will be responsible for paying the rates.in effect following that notice. On
certain occasions we may quote to you a flat fee for certain services, These fees are typically
confirmed in writing as is the scope of the legal work to be performed for that fee.

EXPENSES. In the course of providing services for the Client, we often incur expenses. These
expenses may include, but are not limited to, charges for serving and filing papers, courier or
messenger service, recording or certifying documents, depositions, transcripts, investigations,
witnesses, computer research charges, long-distance telephone calls, copying charges, overtime and .
overload clerical assistance, travel expenses and postage. We will bill expenses to you as they are ‘
accrued. Large disbursements may be billed in advance, while certain costs associated with litigation-
related work, including, for instance, the charges of expert witnesses and the charges of other law
firms (acting, for example, as local counsel) may be forwarded to you for direct payment to the
billing party. Although we may provide estimates for charges to be incurred by us in the course of
our legal representation, such estimates are, by both their prospective nature and the uncertainty of
any legal representation, necessarily inexact. Accordingly, we cannot be bound by any estimates.
Travel expense of attorney to Cayman Island for initial setup will be included in the initial retainer.
Expenses payable to Cayman attorney will be included in initial retainer. Filing fees to accomplish
the scope of the legal work in this agreement shall be included in the retainer. However, audits, bank
custody fees and registered agent fees on an annual basis are to be paid for by client and are not
included in the initial retaincr.

fee eee re oo

3131 Las Vegas Boulevard South, Las Vegas, NV 89109 Tel (702) 770-7000 =wynnresorts.com

t

 

SDKD-Kerr-0000000001
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 78 of 106

a

RETAINER. You have agreed to pay on the date of this Agreement an initial retainer of one hundred
thousand US dollars ($100,000.00) as an advance against our fees and expenses. This payment will
be deposited in our trust account. We may withdraw from this amount, sums as payment towards our
billings. ;

BILLING, We will submit billings from time to time to you. All billings shall be due and payable
upon receipt. Payment is due within fiffeen (15) days’ from the billing date. If payment is not received
‘within one (1) month from the billing date, the Outstanding balance will accrue interest at the rate of
eighteen percent (18%) per annum, (1.5% per month) from the billing date until paid in full.

LIEN. You agree that our finn will have e lien on all claims made by us on behalf of the Client on
any proceeds derived therefrom, and on Client records, money and property in our possession for any
Sums due to us from you.

FAVORABLE OUTCOME NOT GUARANTEED, Our firm makes no warranty or representation
concerning the successful termination of the matter or the favorable outcome of any legal action that
may be undertaken. All statements by our personnel are statements of opinion only.

contained in those files, If Client does not elect to take custody of the files, we will retain the files for
what we consider to be a reasonable time at which time the files will be disposed of without further
notice to you, Our current policy is to dispose of all files five (5) years after termination of our
engagement, and you agree that we may do so.

POST ENGAGEMENT MATTERS. After completion of the matter, changes may occur in the
applicable laws or regulations that could have an impact upon your future rights and liabilities.
Unless you engage us after completion of the matter to provide additional advice on issues arising
from the matter, the firm has no continuing obligation to advise you with respect to future legal
developments.

CLIENT RESPONSIBILITIES. You agree to cooperate fully with us and to provide promptly all
information known or available relevant to our representation. You agree to notify us promptly of
any change in the address or contact data for Client.

CONFLICTS. As we have discussed, you are aware that the firm represents many other companies
and individuals. It is possible that during the time that we are representing the Client, some of our
present or future clients will have disputes or transactions with the Client. The Client agrees that we r
may Continue to represent or may undertake in the future to represent existing or new clients in any i
matter that is not substantially related to our work for the Client even if the interests of such clients in : |
those other matters are directly adverse, We agree, ho\vever, that the Client’s prospective consent to

conflicting representation contained in the preceding sentence shall not apply in any instance where,

as a result of our representation of the Client, we have obtained proprietary or other confidential

information of a nonpublic nature, that, if known to such other client, could be used in any such other

matter by such client to the Client’s material disadvantage. If the Client affiliates with, acquires, is

acquired by, or merges with another company, you will provide us with sufficient notice to permit us

{o withdraw as your attofneys if we determine that such affiliation, acquisition, or merger creates a

conflict of interest which precludes our continued representation in this matter. You should know

3131 Las Vegas Boulevard South, Las Vegas, NV 89109 = Tel (702) 770-7000 = wynnresorts.com

 

SDKD-Kerr-0000000001
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 79 of 106

; ?

that, in similar engagements letters with many of our other clients, we have asked for similar
agreements to preserve our ability to represent you.

Client under this engagement letter agrees that there is an inherent conflict of interest between Meta-
Tech Consultants L.L.C. and Kinetic Marketing Systems Inc, This conflict is created because law
firm is drafting a joint venture agreement between these two entities, Both Meta-Tech Consultants
L.L.C. & Kinetic Marketing Systems Inc. agree to wave this conflict and allow law firm to create a
joint venture agreement on their respective behalves,’

ARBITRATION. The atlomey-client relationship is one of mutual trust and confidence. Whenever
you have any questions or concerns regarding our services, please do not hesitate to contact our
offices. Should a dispute arise between Client and our firm that cannot be resolved informally, the
firm and we agree to arbitrate the dispute, We would jointly select an arbitrator. If we were unable to
agree on an arbitrator, two arbitrators shall be selected with one selected by you and one by us. The

arbitrators would establish the rules of arbitration, and shall act by majority vote if more than one. A

decision of the arbitration or arbitrators would be final and binding subject only to the Nevada Rules
of Professional Conduct.

CHOICE OF LAW. Our engagement is entered into under and shall be governed by the laws of the

state of Nevada excluding its choice of law provisions, even if our services involve actions and
representation in other jurisdictions,

INTEGRATION. This Agreement Constitutes the full and complete understanding between you and
our firm. Any other oral or written prior agreements or understandings are superseded hereby. Any
amendment to this engagement must be in writing signed by all parties.

‘il

‘tt

3131 Las Vegas Boulevard South, Las Vegas, NV 89109 Tel (702) 770-7000 wynnresorts.com

SDKD-Kerr-0000000001
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 80 of 106

4

Please sign and date the accompanying copy of this letter and return to our office using the enclosed
envelope or by facsimile or electronic mail. Your signature delivered by facsimile or electronic mail
Will be effective as an original. The effective date of this Agreement will be the date we receive
copies showing execution by the Client and payment of the initial retainer,

OE ea Rh etteee veer ate ee RS

If you have any questions about the provisions of this letter, please contact me, We appreciate your
confidence in us.

Sincerely,

The Law Offices of P, Sterling Kerr

Mw

P, Sterfing Kerr, Esq.

£ 4

1 have read, understand, and agree to the terns of the above engagement letter:

   

Meta-Tech Consultants L.L.C Kinetic

By:_
BrianJohnson David Saffron

oO}

 

c

Date: Date:

 

By:
Date: |
By: e 4

Brian Jopnson

Date:

 

se nate en one enn te oe

By: .
David Saffron”

Date:

3131 Las Vegas Boulevard South, Las Vegas, NV89109 = Tel (702) 770-7000 — wynnresorts.com

 

SDKD-Kerr-0000000001
Case 2:19-cv-01697-JAD-D

    
      
     
  
   
 

Page, 84,0f 106,

+

  

 

pers
~~ 28,
weston,

  

“ates Sha

PASSPORT

   
  

o Type? Tyee + {oan frsvings Cote a
nasa

  
 

Name? Nem

SAFFRON u
DAVID GILBERT
Nationabty / Natonsété .

AUSTRALIAN. .
1972

Sex? Save Place of bith / Lew de namsernce
4 SYDNEY.
Gate of acces * Date dy eldevrarce Holder signature ? Sygniture Gy neutere

11 FEB 2010

Data of expiy/ Darn daxgeaton

11 FEB 2020

Asshority # Auionté

WASHINGTON

.
x.

      

PCAUSSAF FRON<<DAVID<GILBERT<<dccceeccccecccs }
BN <8 aus 72MM 4 n2002112<25731953D<<<<20

 

; oS , . . ao fe wees Ee wee

    

 

 

SDKD-Kerr-0000000001
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 82 of 106

OPERATING AGREEMENT
OF

 

META-TECH CONSULTANTS, L.L.C.

The undersigned, all of the initial members of META-TECH CONSULTANTS, LLC, a
Nevada limited liability company. Such new limited liability company shall be governed as

follows:
ARTICLE 1 - OFFICES

Section 1.1, Prine‘--* “ice. The principal office and place of business of the
company shall +- ~~ vy., Suite 120, Henderson, NV 89074.

oa znt. The registered agent of the company shall be the Law
Offices

tose Pkwy., Suite 120, Henderson, NV 89074 .
p04 15 14 eve.

St 4h | ~ 2 The in’ a) UE Tbnay their contributions

to the con -avats In the comp; .

MEMBER 419-0 7- GSL/ ist
Justin Baraglia
Brian Johnson -.

Members. A person, or any other legal entity in
raat ‘A ility Company Act ("Act"), may be admitted as a new

, i$ y Z all members.
J . “is. S° 7 G ‘ be transferred or

4 / Co 7 iferee of a
aan a ‘ om ss all of the oe,
Ls fox. , 3 ver or Its interest),
— KENAL LO ment and agree to

 

__. ember shall have
— es of the
m any liability to
4 mar LER der's interest is not
wena 5 n Mu an ate inthe
management of the business aus. ‘ eased tled to receive the
share of profits or other compensa §4.- ce wy VV YS l\ tributions to which
the transferor would have been en Di POV JUS.
Section2.5 Annual Me for the election of
mangers and for the transaction oj .. »efore the meetings

SDKD-Kerr-0000000001
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 83 of 106

LAW OFFICES OF P. STERLING KERR

 

June 15, 2018

Meta-Tech Consultants, LLC
c/o Justin Baraglia

Re: Omicron Trust (Trading Program- BTC) David Saffron, Consultant

Gentlemen:

We have acted as counsel to KINETIC MARKETING SYSTEMS. INC, a Wyoming Corporation
(“Client”), in connection with that certain trading program known as Omicron Trust (“Omicron”)
traded through consultant, David Saffron (“Consultant”). In such capacity, we have reviewed
certain documents, reports and computer programs and made general investigations with respect to
the following:

1. Review of trading history client spreadsheets for several separate clients of
Consultant;

2. Review of demo trading history report dated June 15, 2018 in four (4) hour time
block commencing on or about 2:00am to 6:00am;

3. Review of trading program BTC/fiat currency trading pairs;
4. Engaged in 26 minute test trade of 0.2 BTC:

5. Review Omicron Trust web platform, test transaction, discussion with Consultant;

The information reviewed above was conducted in the presence of Consultant at Consultant's
Hotel accomodation and separately at the undersigned’s office address in Henderson, Nevada.
Test trades were conducted utilizing both computer and other devices, including the undersigned’s
personal device and Coinbase account.

In rendering our opinion we have also examined independent research and consulted with other
experts as we have deemed necessary for the purposes of the opinion herein expressed. We have
assumed that consultant has been engaged in the crypto-currency industry for many years and we
have independently verified Consultant’s programming credentials.

We have not made any investigation of and do not express an opinion as to, any matters of the
legality of the trading program, nor do we express any opinion as to the trading program’s
adherence to Federal or State securities laws in the solicitation of BTC to trade on the Omicron
trading website.

2450 St. Rose Parkway ¢ Suite 120 Henderson, NV 89074
Phone: (702) 451-2055 ¢ Fax: (702) 451-2077
www.sterlingkerrlaw.com

SDKD-Kerr-0000000002
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 84 of 106

Law OFFICES OF P. STERLING KERR

 

This opinion letter is limited to the matters stated herein as of the date hereof and no opinion is
implied or may be inferred beyond the matters expressly stated.

We give no opinion regarding any tax implications resulting from trading on the Omicron
platform.

Based on the foregoing and.upon such investigation as we have deemed necessary, and subject to
the qualifications and exceptions herein contained, we are of the opinion that:

1. The Consultant has historical trades for clients with returns on the trading at a
minimum of two (2) times the investment over varying periods of time.’ The time periods for the
return from the Consultant client spreadsheets vary from 24 hours to more than. 40 days. The
spreadsheets did not show each trade in the time period, but rather the BTC in the trade at the
beginning of the trading period, random periodic returns and the final return to client at the
conclusion of the trading period. The client spreadsheets also indicated the destination wallets
upon conclusion of the trading period and amounts sent. In rendering the above opinion, we have
assumed that the spreadsheets (because of the volume of information, among other things) were

true and correct records of the trading of Consultant.

2. The demo trading history report dated June 15, 2018 in a four (4) hour time
block commencing on or about 2:00am to 6:00am, showed significant return on initial investment.
The Consultant's algorithm traded 16 exchange platforms (ie., Gemini, GDAX) with 16 sets of
trading pairs, including fiat/BTC pairs, FOREX pairs and other crypto-currency pairs. The trading
period for the June 15, 2018 demo occurred in a downward trending market. The report that the
undersigned reviewed showed all of the trades for a specific limited time in the four (4) hour time
block with a summary of trades (total trades exceeded 7,400 trades in the block). The demo
started with fiat $1,000 USD and concluded the four (4) hour block with $54,900 USD. In
rendering the above opinion, we have assumed that the demo trading history report was a true and
correct record of the trading of Consultant.

3. The Consultant's trading algorithm (referred to by Consultant as “BOTS”)
generated two (2) times the investment in BTC over a 26 minute test period. The undersigned
transferred 0.2 BTC from the undersigned’s Coinbase account to Consultant. Consultant inserted
the BTC into the trading algorithm and timed the trading for 26 minutes. At the conclusion of the
26 minute period the trading algorithm closed and 0.4 BTC were returned to the undersigned’s
Coinbase account by Consultant. In rendering the above opinion, we have assumed that the
Consultant was only returning BTC to the undersigned generated by the trading algorithm during
the 26 minute period.

In discussions with the Consultant the undersigned determined that the trading algorithm BOTS
utilize artificial intelligence and trade based on RSS feeds of information concerning the markets,
historical trends in the market (both short term and long term), and momentum in the market,

 

’ Of the reviewed records, the return on investment for certain clients of Consultant was substantially higher than two
(2) times the initial investment over the trading period.
2450 St. Rose Parkway ¢ Suite 120¢ Henderson, NV 89074
Phone: (702) 451-2055 ® Fax: (702) 451-2077

www.sterlingkerrlaw.com

SDKD-Kerr-0000000002
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 85 of 106

LAW OFFICES OF P. STERLING KERR

 

among other information. Consultant did not provide to the undersigned sample source code, but
did provide to the undersigned a description of the program and coding language utilized by
Consultant to. create the trading algorithm. The coding utilizes a hybrid C++ language in the
LINUX environment.

In delivering the opinions set forth in paragraphs numbered | through 3, above, we have assumed
the following:

(a) That all of the transactions set forth in the records reviewed by the undersigned are
correct and completely detail the trading history as represented.

(b) That the Consultant has complied with his duty of good faith and fair dealing with
respect to the transactions memorialized by the client history spreadsheets, demo trade reports and
by the 26 minute trading algorithm test.

This opinion letter is subject to the following limitations: ~

(a) The undersigned cannot guaranty that the Consultant has not created an elaborate
trading history and internet trading platform to intentionally deceive the undersigned.

(b) The undersigned is an attorney licensed in the State of Nevada only. The undersigned
is not a professional currency or crypto-currency trader, nor is the undersigned a professional
computer engineer. The undersigned may not possess the skill sufficient to determine whether the
information provided by the Consultant is false or has been altered.

The foregoing opinions may be relied upon by Meta-Tech Consultants, LLC, its successors and/or
assigns, but may not be relied upon by any other party.

Respectfully submitted,
Sterling Kerr

P. Sterling Kerr, for the Professional Corporation

2450 St. Rose Parkway ¢ Suite 120 Henderson, NV 89074
Phone: (702) 451-2055 * Fax: (702) 451-2077
www.sterlingkerrlaw.com

SDKD-Kerr-0000000002
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 86 of 106

-0.20002809 BTC

iG: 1) AM. Jun $5, 2018

& Complete

 

SDKD-Kerr-0000000003 °
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 87 of 106

Received Becoin

0.4 BTC V

Ves) AM - Jun 35, O18

@ Coraplare .

 

SDKD-Kerr-0000000003
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 88 of 106

Law Offices of P. STERLING KERR

 

July 26, 2018

Attention: Justin Baraglia, Brian Johnson, David Saffron

Via erat:

Gentlemen:

It has come to my attention from two (2) separate confirmed sources that one or all of you
are using the Opinion Letter Dated June 15, 2018 (Opinion Letter) that was addressed to
Meta-Tech Consultants, LLC to solicit investors to invest in Omicron Trust or through the
Meta Proprietary Fund, Inc. The Opinion Letter was very limited in purpose and directed
only to Meta-Tech Consultants, LLC. It was expressly to be a comfort letter with respect to
the potential joint venture between Kinetic Marketing Systems, Inc. and Meta-Tech
Consultants, LLC. Its scope is very limited and the due diligence was very limited as set
forth in the Opinion Letter.

Of course, you are all aware to the potential liability to my firm if this Opinion Letter is used
in any sales materials to third parties. My firm and myself specifically have instructed in
our meetings that the Opinion Letter not be shared with third parties. As such, 1am making
a specific record in writing in this regard.

EFFECTIVE UPON THE DATE OF THIS LETTER YOU ARE HEREBY DIRECTED TO CEASE
AND DESIST IN THE USE OF THE JUNE 15, 2018 OPINION IN ANY MANNER WITH
RESPECT TO SOLICITATION OF ANY INVESTORS IN OMICRON TRUST OR THE META
PROPRIETARY FUND, INC.

Sinc ,

P, Starling Kerr, Esq.

2450 St. Rose Parkway + Suite 120 * Henderson, NV 89074
Phone: (702) 451-2055 ¢ Fax: (702) 451-2077
wwwsterlingkerrlaw.com

SDKD-Kerr-0000000004
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 89 of 106

From: J Damien Scott <damien@bedrockspecialprojects.com>
Date: Monday, August 6, 2018 at 4:00 PM

To: “conor.neu@pieram.com” <conor.neu@pieram.com>

Ce: Sterling Kerr <sterling@sterlingkerrlaw.com>

Subject: David Gilbert Saffron - KYC Background information

Conor -

Our firm has been providing comprehensive security and investigation services to David Saffron since January of 2018. We've
had multiple opportunities to vet David and to verify the source of his funds (BitCoin).

In all of the time we have known him and throughout multiple spot checks, we've never found any inconsistency in his "story",
his background or identity. We understand how he works with BTC and a few other alt currencies to produce a considerable
expansion of his holdings.

We are aware of two primary websites providing false information about David and that these sites are to the very best of our
knowledge, completely false. From these sites, there has been a viral transmission of "fake news" that can be found all over
the Internet. Two persons are primarily responsible for these false claims: ida Smith and Frank Calabro. Both persons have
been attempting to extort our client for money in order to remove these claims.

David Saffron is not involved in any type of criminal activity. Our investigators would have uncovered something by now if he
was.

in support of his background, we've verified his identifiers as:
DAVID GILBERT SAFFRON

   
 

LOS ANGELES, CAN (L0S ANGELES COUNTY)
Date of Birth: MMMM 972 , Born 46 years ago ‘
Australian National - Passport Holder

He has no bankruptcies or liens, nor does he a ppear ona global watchlist.

Please contact me if you have any questions.

J Damien Scott
Chief Operating Officer

. Bedrock Special Projects Group
O: (702) 996-7111
Mi: (801) 392-8999

J Damien Scott Linkedin Bio
NV 2183 A&B | UT 8632154-6301 / P1034285
AZ 1581447 / Pi 1681457 | CA PPO 11088

SDKD-Kerr-0000000005
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 90 of 106

Basic Business Checking’ IOLTA

Account number: [IIK737 «May 1, 2018 -May 31,2018 = Page 1 of 4

PRESTON STERLING KERR

LAW OFFICES OF P STERLING KERR IOLTA
NV IOLTA ACCT

2450 SAINT ROSE PKWY STE 120
HENDERSON NV 89074-7770

 

Questions?

Available by phone 24 hours a day, 7 days a week:
Telecommunications Relay Servicas calls accepted

1-800-CALL-WELLS (1-800-225-5935)
TTY: 1-800-877-4833
En espafiol: 1-877-337-7454

Online: welisfargo.comiblz

Write: Wells Fargo Bank, N.A. (825)
P.O. Box 6985,
Portland, OR 97228-6995

 

Your Business and Wells Fargo

Access complimentary resources and tools to help yau create ar revise your
businsss plan - whether you'te an experienced business awner or just starting out.
Find out more at wellstargowarks.com/plan.

 

 

 

Activity summary
Beginning balance on SH $298,592.29
Depostte/Credits 1,994,266.50
Withdrawale/Debits > 947,272.43
Ending balance on 5/31 $685,526.36
Average ledger balance this period $375,421.78
Interest summary
Interest paid this statement $221.50
Average collected balance $372,484.84
Annual percentage yield eared 0.70%
Interest earned this statement perlod $221.50
Interest paid this year $1,679.00

Shee! Seq = 6087086
Sheet 00001 af coo02

Account options

A check mark in the box Indicates you have these convenient
services with your account(s). Go in wallslarga.convblz or
call the numbar above if you have questions or if you would

tke to add naw services.

Business Online Banting
Online Statements
Business Bill Pay {]
Business Spending Report
Overdraft Protection EL]

Account number; M737

PRESTON STERLING KERR

LAW OFFICES OF P STERLING KERR IOLTA
NV IOLTA ACCT

Nevada account terms and conditions apply

Fer Direct Deposii use

Routing Number {ATN): 821270742

Far Wire Transfers use
Routing Number (RTN)}: 121000248

SDKD-Kerr-0000000007
Case 2:19-cv-01697-JAD-DJA, Document 5-2 Filed 09/30/19 Page 91 of 106

 

 

 

 

 

 

50 WI Seqi2ii87 Marco S Grimald AOige Sif GOT 231 1S0ASE6S 50,000.00
70#180530121187 Alb#
aioe EGA
531 Deposit Made In A BranclvStore 10,846.00
Bat WT Fed#00529 Santander Bank, N, MOrgaiiarea Salvatore 25,000.00
Grimaldt Sri# 180531112622H300 Tm#18053 1100520 Ribt :
Ng99491 None :
ae 9 i
581 . Online Transter Fram Law Offices of P Sterling Kar Ref 14,154.60 :

#lbO4Nhn4Hv Business Checking Should Have Been Put IN

TT eta Tech a ‘
ga aS — aaa

 

 

SDKD-Kerr-0000000007
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 92 of 106

Account number: HNK737 0m May 1,2018-May31, 2018 m= Page 3ot4

 

 

Transaction history (continued)

    

 

Check Deposits/ Whharawals/ Ending daily
Date Number _ Description Credits Debits balance

  

 

Totals $1,334,266.50 $947,272.43

The Ending Daily Balance doses not reffect any pending withdrawals or holds on daposited funds that may have been ouistanding on your account whan your
transactions posted. if you had insufiicient available funds when a transaclion posied, fees may have been assessed, ©

Summary of checks written (checks Ilsied aro also displayed In the preceding Transaction history)

Number Dale Amount Number Dats Amount

IMPORTANT ACCOUNT INFORMATION

Important Information about legal process fees.

The fee for legal order processing, which includes handling levies, writs, gamishments, and any other legal documents that require
funda to be attached, remains $125. The Bank will assess no mora than a total of $250 in legal process fees per account, per calendar
month, Pleasa note that the calendar month may not coincide with your statement cycle,

Shaet Seq = 0087087
Shaet 20002 of 00002

SDKD-Kerr-0000000007
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 93 of 106

Account number: MMMNG737 mw May 1, 2018-May31, 2018 = Page 4of4 Sa maCe

FARGO

 

 

General statement policies for Wells Fargo Bank

®@ Notice: Wells Fargo Bank, N.A. may furnish information about accounts
belonging to individuals, Including sale proprietorships, to consumer
reporting agsneles, If this appties to you, you have the right to dispute tha

You must describe the specific infermation that is Inaccurate or In dispute
and the basis for any dispute with supporting documentation. In the case of
information thal relates to an identity theft, you will need to provide us with

 

accuracy of Infarmation hat we have reported by writing to us at: Overdraft an Identity theft report. ‘ é
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.
Account Balance Calculation Worksheet Nomber items Outatanding Amount

4. Use the following worksheet to calculate your overall account balance.

2. Go through your register and mark each check, withdrawal, ATM
transaction, payment, deposit or ather credit Ested on your statement.

Be sure that your register shows any Interest paid Into your account and
any sarvice charges, automatic payments or ATM transactions withdrawn
from your account during this statement period.

3. Use the chart to the right ta list any deposits, transfera to your account,
cutslanding checks, ATM withdrawals, ATM payments or any other
withdrawals (including any from previous months) which are listed In
your ragister but not shown on your statement.

ENTER
A, The ending balance
shown on your statement ............ceeveeeee $

ADD
B, Any depostts (Isted In your $
tegister or transfars Into $
your account which are not $
shawn on your statement, +§
$

CALCULATE THE SUBTOTAL
(Add Parts A and B)

SUBTRACT
C. The total outstanding checks and
withdrawals from the chart above............. -§

GALCULATE THE ENDING BALANCE
(Part A + Part B - Pari C)
This amount should be the same

as the current balance shown In
your check register 20.0... . cece cece eens 4g.

 

 

$2010 Wells Fargo Bank, N.A. Ail sights reserved. Mamber FDIC, Nt4LSPt ID 299801

 

Total amount $

 

SDKD-Kerr-0000000007
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 94 of 106

WRIGHT MARSH & LEVY
RICHARD A. WRIGHT Of Counsel:
RUSSELL E. MARSH LAWYERS MARGARET M. STANISH
MONTI JORDANA LEVY KAREN C, WINCKLER
aaversoores 300 S. FOURTH STREET MONTE NEIL STEWART
MARITERESA RIVERA-ROGERS ITE?
SUNETHRA MURALIDHARA SUITE 701 (702) 382-4004 (Ph)
LAS VEGAS, NV 89101 (702) 382-4800 (Fax)
March 20, 2019

Via Email: tmulreany@cftc.gov

Timothy J. Mulreany

Chief Trial Attorney

Division of Enforcement

U.S. Commodities Futures Trading Commission
Three Lafayette Center

1155 21st Street, NW

Washington, DC 20581

RE: SUBPOENA - PRESTON STERLING KERR
Dear Mr. Mulreany:

This letter is in response to the Amended Subpoena Duces Tecum and Testificandum issued
on March 12, 2019, to my client, Sterling Kerr. We will be producing documents electronically at
the same time as this letter.

In making this production, Mr. Kerr reserves the right to assert all privileges at any time. He
also asks that you keep the production and his testimony non-public and not disclose those to anyone,
unless required or ordered to do so.

As you know, Mr. Kerr is scheduled to present testimony on March 27, 2019, in Las Vegas,
Nevada, in the matter of an investigation of David G. Saffron and David L. Kagel. Mr. Kerr has
represented Mr. Saffron as his attorney, and will be asserting attorney-client privilege regarding any
confidential communications he had with his client. Without waiving any privilege, Mr. Kerr is
providing the following documents:

1, Engagement letter from the Law Offices of P. Sterling Kerr dated May 18, 2018;

2. Letter dated June 15, 2018, from Mr. Kerr to Metz-Tech Consultants, LLC;

3. Screen shots of two Bitcoin trades on June 15, 2018;

SDKD-Kerr-Ltr-0000000001
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 95 of 106

Timothy J. Mulreany
Chief Trial Attorney
March 20, 2019
Page 2

4, Letter from Mr. Kerr to Justin Baraglia, Brian Johnson and David Saffron, dated July
26, 2018; and

5. Email from Damien Scott at Bedrock Special Projects Group to Conor Neu dated
August 6, 2018 (Mr. Kerr is copied on this email).

As you are aware, Mr. Kerr maintains a Coinbase account, and you have subpoenaed information
regarding his trades directly from them. Mr. Kerr has instructed Coinbase to provide that
information. Accordingly, we will not be responding to the requests regarding that information. Mr.
Kerr appreciates that you have agreed to provide us with the information regarding that account once
the CFTC receives it from Coinbase.

In addition to providing the attached documents, Mr. Kerr makes the following responses to
your requests:

Request for Production No, 1: Aside from privileged communication and information
contained in the produced documents, Mr. Kerr does not have such information, except for Circle
Society Corp., a Nevada limited liability company that Mr. Kerr formed for his clients, David
Saffron and Kinetic Marketing Systems, Inc. Circle Society can be reached c/o Law Offices of P.
Sterling Kerr, 2450 St. Rose Parkway, Suite 120, Henderson, NV 89074. Mr. Kerr asserts attorney-
client privilege with respect to the information requested regarding his clients.

Request for Production No. 2: Aside from the documents provided, Mr. Kerr has no
responsive documents, except for those relating to the Circle Society, LLC; Kinetic Marketing
Systems, Inc.; and David Saffron. Mr. Kerr asserts attorney-client privilege regarding all privileged
communications with these clients.

Requests for Production Nos. 3, 5, 6: Mr. Kerr has no responsive documents.

Request for Production No. 4: Aside from those documents being provided, specifically the
June 15th and July 26th letters, Mr. Kerr has no responsive documents.

Requests for Production Nos. 7-16: As discussed above, Mr. Kerr maintains a Coinbase
account, and those documents will be provided by Coinbase directly to the CFTC.

Request for Production No. 17: Mr. Kerr objects to the request in that it is overbroad and
calls for the production of irrelevant information. It would also be extremely burdensome for Mr.
Kerr to produce all such requested documents. Mr. Kerr would be happy to discuss a more narrow
request for public information limited to the matters and companies at issue in the present
investigation.

SDKD-Kerr-Ltr-0000000001
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 96 of 106

Timothy J. Mulreany
Chief Trial Attorney
March 20, 2019
Page 3

As mentioned above, Mr. Kerr reserves the right to assert all privileges, including attorney-
client privilege and any privilege against self-incrimination, at any time; and further requests that you
keep this production non-public to the greatest extent possible.

Please contact me if you have any questions about this production.

Sincerely,

full Zhe

Russell E. Marsh

REM/dkc
ce: _ P. Sterling Kerr
CFTC Investigator George H. Malas

SDKD-Kerr-Ltr-0000000001
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 97 of 106

Exhibit 6 - Information & Documents Produced by David L.
Kagel
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 98 of 106

 

KERR

 

June 18, 2018

Meta-Tech Consultants, LLC
c/o Justin Baraglia

5934 Manola Way

Los Angeles, CA 90068-3041

Re: Omicron Trust (Trading Program- BTC Consultant

 

Gentlemen:

We have acted as counsel to KINETIC MARKETING SYSTEMS, INC, a Wyoming Corporation
(“Client”), in connection with that certain trading program known as Omicron Trust (“Omicron”)
traded through consultant, » Consultant”). In such capacity, we have reviewed
certain documents, reports and computer programs and made general investigations with respect to
the following:

 

i. Review of trading history client spreadsheets for several separate clients of
Consultant;

2. Review of deme trading bistory report dated June 15, 2018 in four (4) hour time
block commencing on or about 2:00am to 6:00am;

3. Review of trading program BTC/fiat currency trading pairs;
4. Engaged in 26 minute test trade of 6.2 BTC:

5. Review Omicron Trust web platform, test transaction, discussion with Consultant;

The information reviewed above was conducted in the presence of Consultant at Consultant's
Hotel accomodation and separately at the undersigned’s office address in Henderson, Nevada.
Test trades were conducted utilizing both computer and other devices, including the undersigned’s
personal device and Coinbase account,

In rendering our opinion we have also examined independent research and consulted with other
experts as we have deemed necessary for the purposes of the opinion herein expressed. We have
assumed that consultant has been engaged in the eryplo-currency industry for many years and we
have independently verified Consultant’s programming credentials,

We have not made any investigation of and do not express an opinion as to, any matters of the
legality of the trading program, nor do we express any opinion as to the trading program’s
adherence to Federal or State securities laws in the solicitation of BTC to trade on the Omicron
trading website.

2450 St. Rose Parkway * Suite 120. Henderson, NV 89074
Phone: (762) 451-2055 ¢ Fax: (702) 451-2077
www.sterlingkerrlaw.com

SDKD-Kagel-0000000001 P.0001
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 99 of 106

Law OFFICES OF P.

   

This opinion letter is limited to the matters stated herein as of the date hereof and no opinion is
implied or may be inferred beyond the matters expressly stated.

We give no opinion regarding any tax implications resulting from trading on the Omicron
platform.

Based on the foregoing and upon such investigation as we have deemed necessary, and subject to
ihe qualifications and exceptions herein contained, we are of the opinion that:

1. The Consultant has historival trades for clients with returns on the trading at a
minimum of two (2) times the investment over varying periods of time.’ The time periods for the
return from the Consultant client spreadsheets vary from 24 hours to more than 40 days. The
spreadsheets did not show each trade in the time period, but rather the BTC in the trade at the
beginning of the trading period, random periodic returns and the final return to client at the
conclusion of the trading period. The client spreadsheets also indicated the destination wallets
upon conclusion of the trading period and amounts seni. In rendering the above opinion, we have
assumed that the spreadsheets (because of the volume of information, amang other things) were
true and correct records of the trading of Consultant.

2. The deme trading history repourt dated June 15, 2018 in a four (4) hour time
block commencing on or about 2:00am to 6:00am, showed significant return on initial investment.
The Consultant’s algorithm traded 16 exchange platforms {ie., Gemini, GDAX) with 16 seis of
trading pairs, including fiat/BTC pairs, FOREX pairs and other crypto-currency pairs. The trading
period for the June 15, 2018 demo occurred in a downward trending market, The report that the
undersigned reviewed showed all of the trades for a specific limited time in the four (4) hour time
block with a summary of trades (total wades exceeded 7,400 trades in the block). The demo
started with fiat $1,000 USD and concluded the four (4) hour block with $54,900 USD. In
rendering the above opinion, we have assumed that the derno trading history report was a true and
correct record of the trading of Consultant.

3. The Consultant's trading algorithm (referred to by Consultant as *“BOTS”}
generated two (2) times the investment in BTC over a 26 minute test period. The undersigned
transferred 0.2 BTC from the undersigned’s Coinbase account to Consultant. Consultant inserted
the BTC into the trading algorithm and timed the wading for 26 minutes. At the conclusion of the
26 minute period the trading algorithm closed and 0.4 BTC were returned to the undersigned’s
Coinbase account.by Consultant. In rendering the above opinion, we have assumed that the
Consultant was only returning BTC to the undersigned generated by the trading algorithm during
the 26 minute period.

In discussions with the Consultant the undersigned determined that the trading algorithm BOTS
utilize artificial intelligence and teade based on RSS feeds of information concerning the markets,
historical wends in the market (both short term and long term), and momentum in the market,

 

Of the reviewed records, the return on investrnent for certain clients of Consultant was substantially higher than ovo
{2} times the initial investment aver the trading period.
2450 St. Rose Parkway * Suite 120 Henderson, NV 89074
Phone: (702) 451-2055 ® Fax: (702) 451-2077
www. sterlingkerrlaw.com

SDKD-Kagel-0000000001 P.0002
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 100 of 106

LAW OFFICES OF P. STERLING KERR

   

among other information. Consultant did not provide to the undersigned sample source code, but
did provide to the undersigned a description of the program and coding language utilized by
Consultant to create the trading algorithm. The coding utilizes a hybrid C++ language in the
LINUX environment,

In delivering the opinions set forth in paragraphs numbered 1 through 3, above, we have assumed
the following:

(a) That all of the transactions set forth in the records reviewed by the undersigned are
correct and completely detail the trading history as represented,

(b) That the Consultant has complied with his duty of good faith and fair dealing with '
respect to the transactions memorialized by the client history spreadsheets, demo trade reports and
by the 26 minute trading algorithm test.

This opinion letter is subject to the following limitations:

(a) The undersigned cannot guaranty that the Consultant has not created an elaborate
trading history and internet trading platform to intentionally deceive the undersigned.

(6) The undersigned is an attorney licensed in the State of Nevada only. The undersigned
is not a professional currency or crypto-currency trader, nor is the undersigned a professional

compuier engineer. The undersigned may not possess the skill sufficient to determine whether the
information provided by the Consultant is false or has been altered.

The foregoing opinions may be relied upon by Meta-Tech Consultants, LLC, its successors and/or
assigns, but may not be relied upon by any other party.

Respectfully submitted,
Sterling Kerr

P, Sterling Kerr, for the Professional Corporation

2450 3t. Rose Parkway * Suite 120¢ Henderson, NV 89074
Phone: (702) 451-2055 © Fax: (702) 451-2077
www.sterlingkerlaw.com

SDKD-Kagel-0000000001 P.0003
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 101 of 106

Exhibit 7 - David Saffron Coinbase Virtual Currency Account
Records
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 102 of 106

coin ba se
548 Market Street #23008

San Francisco, CA 94104
Phone: 1-888-908-7930

 

Account Information

 

david Saffron.

 

davidsaffron@live.com

 

 

|
PALM DESERT CA, EE
US

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account Statement Period 01/01/2017 - 03/21/2019
Account Summary

Account Name Balance on 03/21/2019
BCH Wallet 0.0000 BCH

ETH Wallet 0.0000 ETH

LTC Wallet 0.0000 LTC

MY BITCOINS 0.0000 BTC

Mana1972 0.0000 BTC

USD Wallet $0.00 USD

 

 

 

 

Transaction History

No transactions during this period.

SDKD-Coinbase-0000000002_0001

Page 1 of 1
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 103 of 106

Exhibit 8 — David Saffron Uphold Virtual Currency Account
Records
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 104 of 106

Geers Atewund 8

CQ 7:7 OK ncivicuat

 

 

6B Satvonan0

 

fF éaidgationgive.com °
é Saffron888 ns Verifications
ced al Ape ao 2018 - 07 §6 PM 5 .
Profile .
cet : ms MORE

: Required

 

hear

David Sattron # ;
® Screening

Rms

éavidsattron@ive com 3

aawes Nomatch Ok

_ /

tos angeles .
; Matches MORE
SESE. ~
United States of c
America

aly

‘i £ ome IE ERT RD ge EET) TL Ge ee peg ee eon

cones : Phones c
a2

Tyith’ 2 Seawe Soop ares

 

 

Fa Ra SABES
Apr 20, 2018 - 07:56 PM ok false. ok
OTP SettIngs m4 an
En sited tar login no _ +4310-849- pam nary
Ecabled when semirg aioney te en Uphold member oran * 6408 us
email : x Serer
Feapied when sending moncy toa vatual currency address | ;
Enoteed when isesing and chovang éstais of Virtual
Mastercares .
Business START PROCESS
Transactions
Go fo user transactons .
None
nts Tas & anmdiveual eccount
Go to user 2ocounts veal user :
Cards
Go te user cards Volume
Vouchers :
GO io bSes voucher.
en nn rT mene energr 2 on -Tur ieee men.ene 9 ghey weenmenatoesete. gontpt eee nee peep) Amount BO R &
Count
. MORE
a identity ADS LOCK :
. Last 23 Hours MORE
Falezg None Petites: er en oy a ten te AT ete once sameraget
~ LESS :
False
This users ttentily status is failed dua to.
‘Notipesder”

Full identity
trait

passpor isfatus ea) Legs

SDKD-Uphold-0000000059
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 105 of 106

SE a

Apy 26, 2018 - 08:54 PM

Address Less

AU
sod

2018-04-21T03:54: 16 1282

Passpost

Wage esa,

Netverify

EI7@3180-7e74054.A210-3315D96¢ 7600

RRR

Passport (status ern; LESt

toapatess af

Apr 20, 2018 . 08:45 PM

Addess Less

AU

2018-04-21T03 45.43.9592

Poca Tee

Passport

apap Ag

SDKD-Uphold-0000000059
Case 2:19-cv-01697-JAD-DJA Document 5-2 Filed 09/30/19 Page 106 of 106

Netverity
Hidden Part-Document Siured, Not-
Readable-Document

SMetsbb-6d7-3d'e-G092-E7E525a4408

Unimacat's

SDKD-Uphold-0000000059
